                    Case 17-50001-BLS   Doc 119-1   Filed 07/03/19   Page 1 of 107




                                         EXHIBIT 1




DOCS_DE:224435.1 56774/001


AMERICAS 99994278
                  Case 17-50001-BLS            Doc 119-1      Filed 07/03/19         Page 2 of 107




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


In re
                                                       Chapter 11

ESSAR STEEL MINNESOTA LLC and                          Case No. 16-11626 (BLS)
ESML HOLDINGS INC.,1
                                                       (Jointly Administered)

                                 Debtors.


BRADLEY E. SCHER, solely in his
capacity as Litigation Trustee for Mesabi
SC Mesabi Litigation Trust,

                                 Plaintiff

           v.

ESSAR GLOBAL FUND LIMITED;
ESSAR PROJECTS LIMITED;
ESSAR PROJECTS USA, LLC;                               Adv. Proc. No. 17-50001 (BLS)
ESSAR PROJECTS (INDIA) LIMITED;
ESSAR PROJECT MANAGEMENT
COMPANY LIMITED; ESSAR
CONSTRUCTIONS LIMITED;
ESSAR PROJECTS MIDDLE EAST FZE;
ESSAR ENGINEERING SERVICES
LIMITED; GLOBAL SUPPLIES FZE;
ESSAR LOGISTICS LIMITED; DOES 1-
500

                                 Defendants.


         SECONDTHIRD AMENDED COMPLAINT AND SUBSTANTIVE AND NON-
               SUBSTANTIVE OBJECTIONS TO CLAIM NOS. 179-186




1
  Essar Steel Minnesota LLC is doing business ashas changed its name to Mesabi Metallics Company LLC. The
last four digits of its federal taxpayer identification number are 8770. The last four digits of ESML Holdings Inc.’s
federal taxpayer identification number are 8071.




AMERICAS 95090466 v1100122436
                  Case 17-50001-BLS            Doc 119-1        Filed 07/03/19        Page 3 of 107




           Bradley E. Scher, in his capacity as the Litigation Trustee2 for the SC Mesabi Litigation

Trust (the “SC Litigation Trustee” or “Plaintiff”) established pursuant to the Third Amended

Chapter 11 Plan of Reorganization of Mesabi Metallics Company LLC (f/k/a Essar Steel

Minnesota LLC) and ESML Holdings Inc. [D.I. 990] (the “Plan”) confirmed in the above-

captioned jointly administered chapter 11 case, hereby brings this SecondThird Amended

Complaint (“Complaint”), including for breach of contract, fraudulent transfer, breach of

fiduciary duties and aiding and abetting breach of fiduciary duties, tortious interference with

contract, promissory estoppel, claims disallowance, equitable subordination, declaratory relief

regarding alter ego, and alter ego against certain affiliates of Essar Steel Minnesota LLC dn/bk/a

Mesabi Metallics Company LLC (“ESML”).

                                            NATURE OF THE CASE

           1.         At all times relevant to the Complaint, ESML iswas a wholly owned subsidiary of

Essar Global Fund Limited (“Essar Global”), a large, multinational enterprise that controls

many businesses in an array of industries. Essar Global acquired ESML to build and own a

large-capacity, state-of-the-art iron ore mine and pellet plant to be constructed in Nashwauk,

Minnesota (the “Project”). Essar Global and its affiliates, including in particular Essar Projects

Limited (Dubai) (“Essar Projects”), orchestrated and directed every material aspect of ESML’s

business. They approved and controlled all financing efforts. They prepared all technical

feasibility reports and engineering and design plans necessary to make decisions to construct the

Project. They dictated all contractual terms, including as to the scope of the Project and its price.

They directed the Essar Affiliates to whom ESML would pay money, how much would be paid,



2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.

                                                            2
AMERICAS 95090466 v1100122436
                  Case 17-50001-BLS         Doc 119-1      Filed 07/03/19    Page 4 of 107




and when. And under the governing Project Contracts, as set forth herein, certain Essar

Affiliates were obligated to complete the Project, and Essar Global was obligated to financially

guarantee its completion.

           2.         From 2008 to 2016, ESML paid Essar Global and its various affiliates over

$1.1 billion to complete the Project – everything it was obligated to spend under the governing

Project Contracts. But ESML is left with a half-completed iron ore pellet plant that will cost

hundreds of millions of dollars more to finish; and ESML is burdened with over a billion dollars

in claims asserted against it that are directly attributable to the Essar Affiliates’ failures to fulfill

their obligations with respect to the Project. These circumstances resulted from a course of

conduct in which ESML was treated as if it existed solely for the benefit of the Essar Global

enterprise, without regard for ESML’s interests or its creditors.

           3.         Essar Global and multiple Essar Affiliates, often acting in concert, funneled

money paid to them for Project uses to wherever it was deemed to be needed by those in control

of Essar Global and Essar Affiliates, without regard for corporate structures, operative contracts,

or the law – or any repayment ability.

           4.         Indeed, of the over $1.1 billion ESML paid to Essar Affiliates, almost half

(approximately $500 million) was not even used on the Project even though it was needed to

complete engineering, procurement and construction (“EPC”) work – for example:

                     Essar Projects collected approximately $377 million from ESML earmarked for

                      domestic construction and procurement for the Project, but Essar Projects utilized

                      over $185 million of such funds for non-Project purposes, including a

                      mobilization advance of $111.5 million paid to jumpstart the Project;

                     Essar Affiliates charged ESML approximately $438 million for overseas


                                                       3
AMERICAS 95090466 v1100122436
                  Case 17-50001-BLS         Doc 119-1       Filed 07/03/19      Page 5 of 107




                      procurement of goods that cost only approximately $155 million to acquire –

                      generating a $280+ million profit.

           5.         The siphoning of hundreds of millions of dollars from ESML was part of a larger

effort to shore up the finances Essar Global that treated ESML as part of a single enterprise for

the benefit of Essar Global without regard to ESML’s financial condition. As part of that effort

Essar Projects itself transferred approximately $800 million to Essar Global, including hundreds

of millions paid by ESML to EPL under the contract to build the never-completed Project.

Although the full extent of the Essar Affiliates’ transmutations of the funds paid by ESML await

discovery, such misuses were rampant and often occurred at a time when the Project was starved

for cash and without regard for the receiving Essar Affiliates’ ability to repay the funds. For

example:

                     Funds originating from ESML were used for improper purposes including the

                      payment of debt of Essar Affiliates unrelated to the Project;

                     Approximately $316 million of ESML’s funds paid to Essar Affiliates to be used

                      for EPC work on the Project were instead sent to Essar Global, which was not

                      performing any EPC work or providing any EPC service associated with the

                      Project;

                     Essar Global took funds borrowed by ESML and paid to Essar Projects for EPC

                      work to be done on the Project and used those same funds to make equity

                      contributions to ESML required to unlock further debt, though then much of the

                      unlocked debt was not utilized to complete the Project.

           6.         The Essar Affiliates also harmed ESML through a myriad of damaging actions,

all taken with the knowledge of ESML’s former CEO, but incentivized by the needs of Essar


                                                        4
AMERICAS 95090466 v1100122436
                  Case 17-50001-BLS          Doc 119-1       Filed 07/03/19     Page 6 of 107




Global and preferred Essar Affiliates rather than the needs of ESML, that exacerbated ESML’s

cash starved financial position, devastating ESML’s ability to continuously fund the Project

through completion. For example:

                     ESML transferred millions of dollars to affiliates not working on the Project in

                      return for absolutely no value;

                     ESML was forced to mobilize and demobilize Project work inefficiently at a cost

                      of millions of dollars for the purpose of benefitting Essar Affiliates by unlocking

                      ESML debt that would then not even be utilized on the Project itself;

                     ESML “loaned” to Essar Global approximately $100 million of ESML’s loan

                      proceeds from banks that lenders had required to be used on the Project,

                      depriving ESML of funds needed for Project work for years.

           7.         Essar Global failed utterly in its obligations to contribute sufficient equity to

ESML. Incrementally, the failures to timely contribute equity damaged ESML during the course

of the Project. For example:

                     ESML undertook a $450 million bond offering based on Essar Global’s promise

                      to provide hundreds of millions of dollars in equity contributions; ESML incurred

                      costs of over $40 million in connection therewith, yet received no funds because

                      Essar Global failed to provide agreed upon equity contributions and directed

                      ESML to pursue alternate financing;

                     Essar Global similarly failed to make tens of millions of dollars in required equity

                      contributions to ESML that would have provided ESML with operating capital

                      and unlocked additional debt from lenders.

           8.         Moreover, Essar Global ultimately abnegated its obligations to contribute all


                                                         5
AMERICAS 95090466 v1100122436
                  Case 17-50001-BLS         Doc 119-1      Filed 07/03/19    Page 7 of 107




equity necessary for the completion of the Project – i.e. to cover any and all costs over the

$1.8 billion that ESML has already expended necessary to complete the Project, in accordance

with Essar Global’s obligations under an Equity Contribution Agreement.

           9.         This action seeks in excess of $1 billion as recompense for the damages inflicted

upon ESML by the Defendants’ wrongful conduct, including: (1) the Project was not completed

for the contracted price or on time; (2) ESML did not receive reasonably equivalent value for the

over $1.1 billion it paid the Essar Affiliates; (3) the Defendants’ misconduct rendered the Project

more expensive for ESML; (4) the Defendants caused ESML to suffer hundreds of millions of

dollars in additional damages and lost profits resulting from the failure to complete the Project

on time; and (5) the Defendants wrongfully caused ESML to make payments and incur expenses

that are not even attributable to the Project and rather simply reflect the siphoning of money out

of ESML to other Essar Affiliates that had a need for it at the time – most notably, Essar Global

itself.

           10.        In addition, Essar Global and certain persons in control of the Essar Global

enterprise (collectively, “Controlling Persons”) exercised pervasive domination and control

over ESML, its board and over each of the Essar Affiliates. As a result, Essar Global is liable on

ESML’s claims against each of the Essar Affiliates and legally responsible for all of ESML’s

debts and liabilities.

                                       JURISDICTION AND VENUE

           11.        This is an adversary proceeding pursuant to Rule 7001 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”).

           12.        This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B), (F), (H),


                                                       6
AMERICAS 95090466 v1100122436
                  Case 17-50001-BLS         Doc 119-1       Filed 07/03/19    Page 8 of 107




and (O).

           13.        This Court has personal jurisdiction over Defendants pursuant to Bankruptcy

Rule 7004.

           14.        Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

           15.        All Defendants are properly joined in this action pursuant to Rule 20 of the

Federal Rules of Civil Procedure, made applicable by Rule 7020 of the Federal Rules of

Bankruptcy Procedure, because the right to relief asserted against all Defendants arises out of the

same transaction, occurrence, or series of transactions and occurrences, and questions of law and

fact common to all defendants and/or certain categories of defendants will arise in this action.

                                                   PARTIES

     A. Plaintiff

           16.        Plaintiff is Bradley E. Scher as the Litigation Trustee of, the SC Litigation Trust

duly created in the confirmed Plan and on behalf of the SC Litigation Trust. The SCTrustee.

The SC Mesabi Litigation Trust is vested with the causes of action set forth herein by the Plan

and the SC Litigation Trustee is authorized to act for the SC Mesabi Litigation Trust, including,

as stated in the Plan, to “prosecute, compromise, transfer, release, abandon, and/or settle the

Transferred Causes of Action and the objections to Trust Claims” on behalf of the SC Mesabi

Litigation Trust and to “investigate, object, prosecute and/or settle . . . the Claims, liens, or

security interests, including, without limitation . . . based on or related to the information

gathered and the subjects investigated in the investigation conducted by [ESML] in preparing the

complaint styled, Essar Steel Minnesota LLC v. Essar Global Fund Limited, Adv. No. 17-50001

(BLS), filed in the Bankruptcy Court on January 11, 2017 . . . (whether or not enumerated or

alleged in the Complaint).” All of the claims described herein are Transferred Causes of Action


                                                        7
AMERICAS 95090466 v1100122436
                  Case 17-50001-BLS         Doc 119-1      Filed 07/03/19   Page 9 of 107




that are assets of the SC Mesabi Litigation Trust.

     B. Essar Affiliate Defendants

           17.        Essar Global: on information and belief, Essar Global is a company organized

under the laws of the Cayman Islands, and formerly known as Essar Global Limited. Essar

Global describes itself as “an investment fund managed by its investment manager, Essar Capital

Limited.” Essar Global is the ultimate parent of a massive web of hundreds of entities

conducting business or holding investment assets in an array of industries (collectively, in whole

or in part, the “Essar Affiliates”). At all times relevant to the Complaint, ESML iswas an

indirect wholly owned subsidiary of Essar Global.

           18.        Essar Projects: on information and belief, Essar Projects is a company organized

under the laws of the United Arab Emirates, and is a wholly owned subsidiary of Essar Global.

           19.        Essar Projects USA, LLC (“Essar Projects-US”): on information and belief,

Essar Projects-US is a Delaware limited liability company, and is a wholly owned subsidiary of

Essar Projects.

           20.        Essar Projects (India) Limited (“Essar Projects-India”): on information and

belief, Essar Projects-India is a company organized under the laws of India, and is a wholly

owned subsidiary of Essar Projects.

           21.        Essar Project Management Company Limited (“Essar Project Management”):

on information and belief, Essar Project Management is a company organized under the laws of

the United Arab Emirates, and is a wholly owned subsidiary of Essar Projects.

           22.        Essar Constructions Limited (“Essar Constructions”): on information and belief,

Essar Constructions is a company organized under the laws of the United Arab Emirates, and is a

wholly owned subsidiary of Essar Project Management.


                                                       8
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1       Filed 07/03/19   Page 10 of 107




           23.        Essar Projects Middle East FZE (“Essar Projects-Middle East”): on information

and belief, Essar Projects-Middle East is a company organized under the laws of the United Arab

Emirates, and is a wholly owned subsidiary of Essar Projects.

           24.        Essar Engineering Services Limited (“Essar Engineering”): on information and

belief, Essar Engineering was a company organized under the laws of India and is currently

operating as a division of Essar Projects-India.

           25.        Global Supplies FZE (“Global Supplies”): on information and belief, Global

Supplies is a company organized under the laws of the United Arab Emirates, and was a wholly

owned subsidiary of Essar Projects at least until 2012.

           26.        Essar Logistics Limited (“Essar Logistics”): on information and belief, Essar

Logistics is a company organized under the laws of India, and is an indirect wholly owned

subsidiary of Essar Global.

                                                    FACTS

           27.         From its inception, ESML was completely reliant upon its affiliates, all of which

are wholly owned subsidiaries of Essar Global, for virtually all of the key aspects of its business

plan and operations. ESML’s interactions with its affiliates for construction of the Project were

never handled on an arm’s-length basis. Instead, the contracts governing its engineering,

procurement, and construction (collectively, the “Project Contracts”) were structured and re-

structured by senior management across multiple Essar Global entities for the benefit of the

Essar Global enterprise as a whole and were designed to manipulate responsibilities and provide

the most profit to entities not subject to U.S. taxation. Moreover, the Essar Affiliates often

ignored the structure and responsibilities set forth in the Project Contracts altogether.




                                                       9
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 11 of 107




     A. Governing Project Contracts

                 a. 2008 Project Contracts

           28.        ESML entered into the first set of Project Contracts with its affiliates in late 2008

(collectively, the “2008 Project Contracts”). On information and belief, the 2008 Project

Contracts were not the result of arm’s-length negotiations. They were not prepared by ESML,

and ESML, which had very few employees at the time it entered into the 2008 Project Contracts,

executed the 2008 Project Contracts presented to it without substantive comment.

           29.        The 2008 Project Contracts are ESML’s agreements with:

                     Essar Engineering, dated August 12, 2008, to perform all engineering functions

                      for the Project, for $23 million (“2008 Essar Engineering/ESML Engineering

                      Contract”);

                     Global Supplies, dated September 9, 2008, to perform almost all procurement

                      work, for $365 million (“2008 Global Supplies/ESML Supply Contract”);

                     Essar Constructions, dated September 2, 2008, to perform all construction work

                      for $294 million (“2008 Essar Constructions/ESML Construction Contract”);

                      and

                     Essar Project Management, dated August 18, 2008, to perform all project

                      supervision work for $14 million (“2008 Essar Project Management/ESML

                      Contract”).

           30.        ESML retained direct procurement obligations of $53 million. The total

estimated EPC cost for a 4.1 million ton per annum (“MTPA”) facility under the 2008 Project

Contracts was approximately $750 million.

           31.        The Project design under the 2008 Project Contracts was for an iron ore pellet


                                                        10
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 12 of 107




plant with a 4.1 MTPA capacity, but with the ability to ramp up to a maximum capacity of 6.0

MTPA.

           32.        ESML lacked personnel with the technical expertise to prepare the scope of work

for the Project or to prepare estimates of what it would cost to complete the work for the Project,

and thus relied on affiliates to prepare such essential elements of the Project Contracts. On

information and belief, Essar Engineering, as of 2008, served the Essar Projects group by

preparing engineering specifications, procurement schedules, and other materials needed to

construct large-scale projects. Essar Engineering had previously prepared such materials for a

6.0 MTPA iron ore pellet plant that was being built by another Essar company in Paradeep,

India. Essar Engineering prepared the Techno Economic Feasibility Report on which the scope

of work for the Project was based, and the Project Execution Plan, scope of work, engineering

specifications and prices set out in the 2008 Project Contracts.

                 b. 2010 Project Contracts

           33.        In early 2010, on information and belief, senior management at various entities in

the Essar enterprise decided that ESML should enter into replacement agreements (collectively,

the “2010 Project Contracts”) with many of the same Essar affiliates as the 2008 Project

Contracts. The decision was not made by ESML. Rather, the Senior Vice President and Group

Head of Direct Taxation for Essar Investments Limited, the CFO of the Project Business Group

of Essar Projects-India, but who also served and serves as the CFO for the entire Essar

projectsProjects group, and Essar Project Management’s CFO made the decision to enter into a

new set of contracts.

           34.        As with the 2008 Project Contracts, the 2010 Project Contracts were not

negotiated at arm’s length;, were largely drafted by Essar Affiliates, (not ESML;), and Essar


                                                       11
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS            Doc 119-1        Filed 07/03/19   Page 13 of 107




Affiliates handled all of the technical specifications, budgets, and construction plan issues.

           35.        The 2008 Essar Engineering/ESML Engineering Contract was officially novated

to a different entity, Essar Projects-India, while the 2008 Global Supplies/ESML Supply

Contract, 2008 Essar Constructions/ESML Construction Contract, and 2008 Essar Project

Management/ESML Contract were simply replaced by 2010 contracts among the same entities

integrating such parties’ agreements regarding the Project.

           36.        ESML executed its 2010 Project Contracts with the following entities, and as

follows:

                Essar Projects-India, dated May 5, 2010, for procurement of offshore goods and the

                 supply of engineering services, for $215 million (“2010 Essar Projects-India/ESML

                 Supply and Engineering Contract”). As for the engineering portion of the 2010

                 Essar Projects-India/ESML Supply and Engineering Contract:

                      o Essar Engineering novated its agreement with ESML to Essar Projects-India

                            in the “Novation Agreement,” dated May 6, 2010 (“2010 Essar

                            Engineering/Essar Projects-India Novation”), transferring all rights and

                            obligations under its 2008 agreement with ESML to Essar Projects-India.

                      o Essar Projects-India then subcontracted its engineering obligations under the

                            2010 Essar Projects-India/ESML Supply and Engineering Contract to Essar

                            Engineering, with the intention that Essar Engineering would have that work

                            at least partially performed in Mauritius or Singapore.

                Global Supplies, dated May 5, 2010, to perform procurement work, for

                 $176.27 million (“2010 Global Supplies/ESML Supply Contract”);




                                                          12
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1         Filed 07/03/19   Page 14 of 107




                Essar Constructions, dated March 22, 2010, to perform all of the construction work

                 for $291.5 million (“2010 Essar Constructions/ESML Construction Contract”);

                 and

                Essar Project Management, dated March 22, 2010, to perform all of the project

                 supervision work for $14.23 million (“2010 Essar Project Management/ESML

                 Contract”).

           37.         ESML again retained direct procurement obligations of $53 million, and the total

estimated EPC cost for a 4.1 MTPA facility under the 2010 Project Contracts remained at

$750 million.

           38.         The decision to restructure the contracts governing the Project, through the 2010

Project Contracts, was made largely to minimize the Essar Affiliates’ U.S. tax liability, as well

as to take advantage of the additional lending secured through Essar Projects-India. To do this,

the 2010 Project Contracts reallocated from Global Supplies to Essar Projects-India a substantial

portion of the procurement obligations.

                 c. Lump Sum Turn Key Contract

           39.         In 2012, as amended in 2013 to reflect the increase in size of the Project from a

4.1 MTPA iron ore pellet plant to a 7.0 MTPA iron ore pellet plant, the framework of the

governing contracts was again restructured through the Lump Sum Turn Key Contract (as

amended and with all annexures thereto, “LSTK”).3 The LSTK is a turnkey construction

contract, between ESML and Essar Projects, requiring that ESML pay a sum-certain and Essar

Projects deliver a fully functional iron ore pellet plant.



3
  The LSTK was amended in 2013 to reflect the increase in size of the Project from a 4.1 MTPA
iron ore pellet plant to a 7.0 MTPA iron ore pellet plant (the “2013 LSTK Amendment”).
                                                         13
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 15 of 107




           40.        Again, a significant impetus for the restructuring of responsibilities and

compensation that occurred was taxes – to enable foreign-based Essar entities to not pay U.S.

taxesin the LSTK was to minimize the Essar Affiliates U.S. tax liability on profits generated

from offshore work for the Project and to capture as much value from the Project as possible in

Essar Projects. And again, the LSTK was not the result of arm’s-length negotiations. As ESML

still lacked personnel with the appropriate technical training, the LSTK and annexures were

largely prepared by Essar Engineering, Essar Projects-India, and Essar Projects.

           41.        Essar Projects agreed under the LSTK to deliver a working iron ore pellet plant

with a 7.0 MTPA capacity for a fixed sum. As envisioned by the parties, Essar Projects was the

“overall project coordinator,” bore “the risk for the entire project” and provided “requisite

guarantees to ESML” that the Project would be completed.

           42.        Essar Projects agreed in the LSTK that it would “design, execute and complete”

the Project, free from defects. Essar Projects agreed in the LSTK that amounts paid under the

LSTK “covers all the Contractor’s obligations under the Contract and all things necessary for the

proper design, execution and completion of the Works and the remedying of any defects in

accordance with the Contract Price.” Essar Projects further agreed in the LSTK that it had

reviewed its obligations under the LSTK and the Contract Price and that it had “satisfied [it]self

as to the correctness and sufficiency of the Contract Price.” The LSTK further provides that

“[t]he Contract price is firm and [Essar Projects] agrees that the Contract Price includes all errors

and omissions.”

           43.        Essar Projects agreed (among other terms) to:

                “execute and complete the Works in accordance with the Contract, and shall remedy

                 any defects in the Works. . . The Works shall include any work which is necessary to


                                                        14
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19     Page 16 of 107




                 satisfy the Company’s Requirements, or is implied by the Contract, and all works

                 which (although not mentioned in the Contract) are necessary for stability or for the

                 completion, or safe and proper operation, of the Works.”

                “satisf[y the Contractor] as to the correctness and sufficiency of the Contract Price,”

                 and that “[u]nless otherwise stated in the Contract, the Contract Price as specified in

                 Schedule 4 covers all the Contractor’s obligations under the Contract and all things

                 necessary for the proper design, execution and completion of the Works and the

                 remedying of any defects in accordance with the Contract.”

                “have scrutinized, prior to the Base Date, the obligations and the Scope of Work,”

                 and “carry out the Work to the extent specified in the Scope of Work.”

                to “ensure that all work and procurement is free of liens.”

           44.        To the extent Essar Projects considered any costs that were being incurred to be

outside of the scope of its responsibilities under the LSTK, the LSTK set forth procedures,

substantially contained in sub-clause 20.1 therein, requiring formal requests to be made in

monthly reports. No such formal requests were ever included in the mandatory monthly reports.

                 d. Novation Agreements

           45.        Although Essar Projects guaranteed completion of the Project under the LSTK

and had ultimate liability to complete the Project, the 2010 Project Contracts were not replaced

in their entirety: (1) the. The 2010 Essar Projects-India/ESML Supply and Engineering Contract

(governing offshore procurement) remained effective andwith Essar Projects-India remained

obligated to perform thereunder; and (2). Additionally, certain obligations under the 2010

Global Supplies/ESML Supply Contract, 2010 Essar Constructions/ESML Construction

Contract, and 2010 Essar Project Management/ESML Contract were partially novated to Essar


                                                       15
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 17 of 107




Projects, with. Notwithstanding those novation agreements, the original contract counterparties

to those agreements (Global Supplies, Essar Constructions, and Essar Project Management

retaining) retained obligations according to contract values not transferred (as explained further

herein)for work that had purportedly either already been paid for by ESML or already contracted

by the relevant contract counterparty.

           46. Through a novation agreement dated July 2, 2012, Global Supplies transferred to

Essar Projects under the LSTK offshore procurement obligations attributable to $14.27 million

of the $176.27 million contract, transferred to ESML direct procurement obligations attributable

to $92 million of contract value, and Global Supplies retained $70 million of offshore

procurement obligations.

           47. Through a novation agreement dated July 2, 2012, Essar Constructions transferred to

Essar Projects under the LSTK obligations attributable to $111.5 million of the $291.5 million

contract, retaining obligations attributable to $180 million.

           46.        Specifically, through that certain Novation Agreement, dated July 2, 2012, by and

between ESML, Global Supplies, and Essar Projects (the “Global Supplies Novation

Agreement”), of the $176.27 million contract value under the 2010 Global Supplies/ESML

Supply Contract, Global Supplies transferred offshore procurement obligations totaling

$14.27 million to Essar Projects. It also transferred $92 million of direct procurement

obligations to ESML. Global Supplies retained offshore procurement obligations attributable to

$70 million of the contract value. The Global Supplies Novation Agreement purported to release

Global Supplies from all liability with respect to those retained obligations.

           47.        In the Global Supplies Novation Agreement, Global Supplies expressly

represented that the entire $70 million of obligations it retained had already been performed.


                                                       16
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS        Doc 119-1        Filed 07/03/19   Page 18 of 107




Specifically, Section 7 of the Global Supplies Novation Agreement provides that the payment

disbursed by ESML to Global Supplies and the value of purchase orders already committed by

Global Supplies equaled the $70 million of retained obligations. That representation was false

when made and Global Supplies knew or should have known it to be false at that time. Indeed,

as of July 2, 2012, ESML had paid Global Supplies approximately $67.6 million. At that time,

Global Supplies had not committed purchase orders for $2.4 million of offshore procurement.

           48.        That representation was made to induce ESML to release Global Supplies from its

obligations under the 2010 Global Supplies/ESML Supply Contract. ESML relied on the

representation that the retained obligations had been paid or committed when it agreed to

execute the Global Supplies Novation Agreement. But for that representation, ESML would not

have agreed to release Global Supplies from liability related to its retained obligations. As such,

the release contained in the Global Supplies Novation Agreement is of no force and effect.

           49.        Through that certain Novation Agreement, dated July 2, 2012, by and between

Essar Constructions, ESML, and Essar Projects (the “Essar Constructions Novation

Agreement”), Essar Constructions transferred $111.5 million of the $291.5 million of total

contract obligations under the 2010 Essar Constructions/ESML Construction Contract to Essar

Projects. Essar Constructions retained obligations attributable to $180 million of the contract

value. The Essar Construction Novation Agreement purported to release Essar Constructions

from any liability with respect to those obligations.

           50.        In the Essar Constructions Novation Agreement, Essar Constructions expressly

represented that the entire $180 million of obligations retained had already been performed.

Specifically, Section 7 of the Essar Constructions Novation Agreement provides that the

payment disbursed by ESML to Essar Constructions and the value of purchase orders already


                                                      17
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS        Doc 119-1        Filed 07/03/19   Page 19 of 107




committed by Essar Constructions equaled $180 million. That representation was false when

made and Essar Constructions knew or should have known it to be false at that time. Indeed, as

of July 2, 2012, ESML had paid Essar Constructions approximately $81.3 million. At that time,

Essar Constructions had not committed purchase orders for $98.7 million of work.

           51.        That representation was made to induce ESML to release Essar Constructions

from its obligations under the 2010 Essar Constructions/ESML Constructions Contract. ESML

relied on that representation when it agreed to execute the Essar Constructions Novation

Agreement. But for that representation, ESML would not have agreed to release Essar

Constructions from its retained obligations and liability under the 2010 Essar

Constructions/ESML Construction Contract. As such, the release contained in the Essar

Constructions Novation Agreement is of no force and effect.

           52.        48. Through a novation agreementthat certain Novation Agreement, dated July 2,

2012, by and between Essar Project Management, ESML, and Essar Projects (the “Essar

Project Management Novation Agreement” and together with the Global Supplies Novation

Agreemant and the Essar Constructions Novation Agreement, the “Novation Agreements”),

Essar Project Management transferred to Essar Projects under the LSTK project management

obligations attributable to $9.31 million of itsthe $14.23 million contract, andof total contract

obligations under the 2010 Essar Project Management/ESML Contract to Essar Projects. Essar

Project Management retained obligations attributable to $4.92 million of the contract value. The

Essar Project Management Novation Agreement purported to release Essar Project Management

from all liability with respect to those retained obligations.

           53.        In the Essar Project Management Novation Agreement, Essar Project

Management expressly represented that the entire $4.92 million of obligations retained by Essar


                                                      18
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 20 of 107




Project Management had already been performed. Specifically, Section 7 of the Essar Project

Management Novation Agreement provides that the payment disbursed by ESML to Essar

Project Management and the value of purchase orders already committed by Essar Project

Management equaled $4.92 million. That representation was false when made and Essar Project

Management knew or should have known it to be false at that time. Indeed, as of July 2, 2012,

ESML had paid Essar Project Management approximately $3.6 million. At that time, Essar

Project Management had not committed purchase orders for $1.3 million of work.

           54.        That representation was made to induce ESML to release Essar Project

Management from its obligations under the 2010 Essar Project Management/ESML Contract.

ESML relied on that representation when it agreed to execute the Essar Project Management

Novation Agreement. But for that representation, ESML would not have agreed to release Essar

Project Management from its retained obligations and liability under the 2010 Essar Project

Management/ESML Contract. As such, the release contained in the Essar Project Management

Novation Agreement is of no force and effect.

                 e. Assignment Agreements

           55.        49. While Essar Projects retained full responsibility and liability as well under the

LSTK, Essar Projects delegated that actual work be done by other entitiesit assigned many of the

obligations thereunder to its subsidiaries.

           56.        50. To effectuate that delegation, Essar Projects made two assignments to each

ofexecuted assignment agreements with Essar Projects-US and Essar Projects-Middle East. On

July 2, 2012, Essar Projects assigned to Essar Projects-US that portion of the Contract Price4

4
 “Contract Price” is defined in the LSTK Agreement to mean “the agreed amount stated in the
Price Schedule [Schedule 4] for the engineering, procurement & supply and construction of the
Works, but does not include Plan, Materials or such other things intended to form or forming
part of the Permanent Works.”
                                                        19
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS        Doc 119-1        Filed 07/03/19   Page 21 of 107




under the original LSTK for work to be done inside of the United States – a work value of

$158.8 million (the “Essar Projects-US Contract Price Assignment”). Six months later, on

December 10, 2012, Essar Projects assigned: (1) to Essar Projects-US that portion of the

Incremental Contract Price under the LSTK, as amended, for work to be done inside of the of the

United States – a work value of $285.8 million (the “Essar Projects-US Incremental Contract

Price Assignment”); (2) to Essar Projects-Middle East that portion of the Contract Price under

the original LSTK for procuring supplies and equipment from vendors located outside of the

United States – a work value of $47.8 million (the “Essar Projects-Middle East Contract

Price Assignment”); and, (3) to Essar Projects-Middle East, by a separate partial assignment,

that portion of the Incremental Contract Price under the LSTK, as amended, for procuring

supplies and equipment from vendors located outside of the United States – a work value of

$193.5 million (the “Essar Projects-Middle East Incremental Contract Price Assignment,”

together with the other partial assignments, the “Partial Assignments”). The Partial

Assignments are annexed to the LSTK.

           57.        51. Under the Partial Assignments, Essar Projects-US and Essar Projects-Middle

East accepted assignment of obligations from Essar Projects to perform Essar Projects’

construction and domestic procurement obligations (Essar Projects-US) and offshore

procurement obligations (Essar Projects-Middle East). Under the Partial Assignments, Essar

Projects “assign[ed], transfer[red] and set[] over and convey[ed] to the Assignee[s]” Essar

Projects’ duties, rights and responsibilities for construction, procurement and project

management that are “part of the LSTK agreement.” Essar Projects-US and Essar Projects-

Middle East agreed to “be bound by, observe and perform all of the duties and obligations on the

part[] of [Essar Projects] under the Contract . . . as if [Essar Projects-US and Essar Projects-


                                                      20
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 22 of 107




Middle East] had been originally named the Contractor under the Contract.” Essar Projects-US

and Essar Projects-Middle East further agreed they would be paid a fixed sum for that work

representing their respective portions of the Contract Price and Incremental Contract Price –

Essar Projects-US ($444.6 million) and Essar Projects-Middle East ($241.3 million).

           58.        52. Under the LSTK and Partial Assignments, Essar Projects served as “collection

agent” and “central treasurer” for the Project, obligated to pass on to Essar Projects-US and

Essar Projects-Middle East funds received from ESML attributable to work being performed by

such entities within 90-days of receipt.

           59.        53. Essar Projects, however, remained responsible for all obligations under the

LSTK, including delivering to ESML a completed iron ore pellet plant. The Partial Assignments

provide that “ESML, in executing its consent, does not release the Assignor [Essar Projects]

from any claims or remedies that ESML may have against Assignor under the Contract.” In the

Partial Assignments, Essar Projects agreed to “satisfy all claims, actions, judgments, liabilities,

proceedings and costs, including reasonable attorneys’ fees and other costs of defense and

damages resulting from [Essar Projects-US and Essar Projects-Middle East]’s performance of

the Assigned Rights and Obligations.” Under the Partial Agreements, Essar Projects agreed to

“indemnify ESML from any and all claims, actions, judgments, liabilities, proceedings and costs,

including reasonable attorneys’ fees and other costs of defense and damages, resulting from

[Essar Projects-US and Essar Projects-Middle East]’s performance after the assignment of the

Assigned Rights and Obligations.” The LSTK similarly provides that Essar Projects, as

“Contractor,” “shall be responsible for the acts or defaults of any Subcontractor, its assignees,

agents or employees, as if they were the acts or defaults of the Contractor.”

           60.        54. On information and belief, Essar Constructions and Essar Project


                                                       21
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1           Filed 07/03/19   Page 23 of 107




Management effectively transferred their employees to Essar Projects-US around thisthe time.

Thus, that the LSTK and the Novation Agreements were executed. Thus, to the extent any

further work was conducted by Essar Constructions’ and Essar Project Management’s work after

such novationsManagement after the Novation Agreements were executed it was done in name

only and was actually performed by Essar Projects-US. Despite that reality, Essar Constructions

was paid $102.6 million following the execution of the Essar Constructions Novation

Agreement, including approximately $27 million in 2015 for which no services or goods were

provided in return. Similarly, Essar Project Management was paid nearly $1 million after the

Essar Project Management Novation Agreement was executed, including at least approximately

$420,000 in 2015 for which no goods or services were provided in return.

           61.        55. In summary, in the aggregate, the estimated EPC cost for the Project under the

LSTK, as amended, and supplementary agreements (including as understood by ESML and the

Essar Affiliates) remaining effective thereunder totaled approximately $1.257 billion, as follows

(all figures approximations):

                 LSTK, as amended -- $685.9 million

                      o Essar Projects-US (construction, project management, and domestic

                            procurement), $444.6 million

                      o Essar Projects-Middle East (international procurement), $241.3 million

                 Value of work retained by Essar Constructions, Global Supplies, and Essar Project

                 Management after accounting for novation agreements -- $254.92 million

                      o Global Supplies (international procurement), $70 million

                      o Essar Constructions (construction), $180 million

                      o Essar Project Management (project management), $4.92 million


                                                           22
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 24 of 107




                 Essar Projects-India (international procurement and engineering services) -- $215

                 million

                 ESML (domestic procurement) -- $101 million

     B. ESML Performs Its Obligations Under the Project Contracts

           62.        56. ESML paid its contractual counterparties (or their designees) over $1.1 billion

towards completion of the Project.

           63.        57. Retaining only amounts permitted to be retained under the applicable

contracts pending completion of the Project, ESML’s payments evidence ESML’s performance

of its contractual obligations, other than as waived or excused, through the payment of all

amounts owed under the LSTK and supplemental contractual agreements.

           64.        58. Also, on September 30, 2014, and in connection with ESML closing on the

2014 Project Finance Debt (discussed below), ESML obtained from Essar Projects a “waiver of

all defaults under LSTK.” That “waiver,” in the form of a letter, stated in its entirety:

                      Pursuant to your request, Essar Projects Ltd., confirms that it has
                      waived all previous default up to 30th Sept 2014 and there exist no
                      default under the LSTK contract as at the end of 30th Sept. 2014.

           65.        59. Thus, as of September 30, 2014, Essar Projects admitted that ESML had not

defaulted under the LSTK or any such defaults were waived.

           66.        60. In sum, ESML performed. The same cannot be said for the Essar Affiliates,

which is apparent from the state of the Project itself.

     C. Essar Affiliates Breached the Project Contracts

           67.        61. Work significantly slowed down on the Project in late 2015 and effectively

stopped in April 2016, not because ESML wanted it to but because the Essar Affiliates

contracting parties refused to work further, demanding from ESML approximately $200 million


                                                       23
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 25 of 107




in additional funds, even though the Essar Affiliates had already been paid substantially the full

value of the LSTK and supplementary agreements (as described above). Yet, the Project was,

and remains, incomplete, in virtually every substantive aspect.

                 a. Essar Projects Failed to Complete the Project, and Essar Projects-US and
                    Essar Projects-Middle East Failed to Perform Project Obligations

           68.        62. Essar Projects on an overall basis, and Essar Projects-US and Essar Projects-

Middle East as the entities who took on responsibility for the construction and procurement

aspects of the Project, respectively, did not complete their respective scopes of work.

           69.        63. The iron ore pellet facility and procurement are both incomplete. The Project

consists of structures that lack certain exterior walls, permanent electrical fixtures, and conveyer

belts to transport iron ore through various stages of processing. Large portions of equipment to

be procured for the Project were ordered, but neither paid for nor delivered. Thousands of

pieces of fabricated structural and non-structural steel are strewn about the Project site, waiting

to be used to complete buildings, such as in the below picture:




           70.        64. Photos of the Project site taken in late July 2016 show an unfinished building

                                                       24
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1         Filed 07/03/19   Page 26 of 107




where slurry will ultimately be baked into hardened pellets:




           71.        65. Once work starts again, the Project is more than a year from being finished

and will require hundreds of workers working daily to complete.

           72.        66. In addition to failing to finish the Project, Essar Projects and Essar Projects-

                                                         25
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1         Filed 07/03/19    Page 27 of 107




US violated their obligations to “ensure that all work and procurement is free of liens,” as

currently there are.” As of July 8, 2016, when ESML filed a voluntary petition for relief, there

were approximately $60 million in liens filed against the Project, based on Essar Projects’ and

Essar Projects-US’s failure to pay subcontractors who worked on the Project.

           73.        67. While it is still being evaluated, the current cost to complete the Project,

including engineering, construction, overhead, and related costs, is estimated to exceed $800

million.

                 b. Essar Constructions and Essar Project Management Failed to Perform
                    Project Obligations Attributable to Each of Them

           74.        68. On information and belief, Essar Constructions and Essar Project

Management failed to perform Project obligations attributable to each of them under the 2010

Essar Constructions/ESML Construction Contract and 2010 Essar Project Management/ESML

Contract, respectively, and the applicable Novation agreementAgreements entered into as part of

the LSTK.

           75.        69. Under Section 2.2 and Annexure 1 of the 2010 Essar Project

Management/ESML Contract, Essar Project Management was obligated to provide a wide range

of services, including coordinating with all the contractors, ensuring such contractors perform,

and resolving commercial conflicts, if any; providing a team headed by a qualified, full time

project manager; and being responsible for completion of the Project.

           76.        70. Essar Project Management breached multiple obligations, including to:

                     Monitor and ensure that the supply, supply and engineering, and construction

                      contractors comply with their obligations in accordance with their respective

                      contracts. Annexure 1, §§ 1.2.1(c), 1.2.1(i), 1.2.7(a).

                     Prepare periodic reports for ESML. Annexure 1, § 1.2.1(j).

                                                         26
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 28 of 107




                     Advise ESML of corrective actions to align the Project back on track in case of

                      deviations from plans. Annexure 1, § 1.2.1(k).

                     Maintain complete and up-to-date records of all contractual variations, design

                      deviations/concession requests, etc. Annexure 1, § 1.2.7(g).

           77.        Similarly, Essar Constructions did not perform the obligations it retained pursuant

to the Essar Constructions Novation Agreement. Indeed, despite retaining substantial

obligations, following the execution of the LSTK, Essar Project Management and Essar

Constructions had no employees and were not capable of fulfilling their retained contractual

commitments.

           78.        71. As described above, the construction of the Project is substantially

incomplete, and project management of the Project is of course not finished as well, since the

Project is still at least a year away from completion, assuming it were to proceed full steam

ahead in the near future.Essar Project Management and Essar Constructions have not performed

their retained obligations.

                 c. Essar Projects-India Failed to Perform Its Project Obligations

           79.        72. Under the 2010 Essar Projects-India/ESML Supply and Engineering Contract,

Essar Projects-India was responsible for providing engineering and offshore procurement

services for the Project. The agreement has a total contract price of $215 million, with an

advance due from ESML to Essar Projects-India of 15% of the entire contract price, i.e., $32.25

million. Of the $215 million contract price, the 2010 Essar Projects-India/ESML Supply and

Engineering Contract allocates $179.67 million to the procurement of offshore equipment and

$35.53 million to engineering services.

           80.        73. To fulfill its offshore procurement obligations under the 2010 Essar Projects-


                                                        27
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 29 of 107




India/ESML Supply and Engineering Contract, Essar Projects-India was to open supplier credit

facilities with Indian banks to purchase offshore goods in a total amount of approximately

$180 million. Once Essar Projects-India procured equipment for the Project, it was to issue an

invoice to ESML, and show proper documentation to the bank issuing the supplier credit that the

equipment had been shipped to ESML. Then, (1) the bank would pay to Essar Projects-India

85% of an invoiced amount, (2) 15% of an invoiced amount price would be credited against the

advance from ESML, (3) ESML would become responsible for payment of the 85% paid to

Essar Projects-India for the equipment from the credit facilities after the expiration of the agreed

moratorium (except that ESML was entitled to retain 10% of each invoice pending completion of

the contract), and (4) ESML would become responsible to Essar Projects-India for the interest

that would become due and owing on the amounts outstanding under the supplier credit facilities

(the “Essar Projects-India Supplier Credit Facility”). Essar Projects guaranteed Essar

Projects-India’s obligations under the Essar Projects-India Supplier Credit Facility.

           81.        74. Engineering invoices would be submitted to ESML and paid on a progressive

basis. As with invoices for procurement, ESML was entitled to retain 10% of each invoiced

amount for engineering services, to secure full performance of the contract.

           82.        75. In practice, however, ESML caused the payment of Essar Projects-India’s

invoices without withholding the 10% retention amount, instead only reducing each invoice in

accordance with the 15% advance.

           83.        76. Essar Projects-India materially failed to perform at least three of its main

functions under the 2010 Essar Projects-India/ESML Supply and Engineering Contract: (1) Essar

Projects-India failed to provide steel fabricated properly to construct the Project, (2) Essar

Projects-India failed to provide all of the equipment it was obligated to procure for the Project,


                                                        28
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 30 of 107




and (3) Essar Projects-India failed to complete all required engineering services. Indeed, Essar

Projects-India failed to deliver, and indeed sometimes even failed to order, a significant amount

of goods, including without limitation, pellet removal cranes, valves, expansion joints, slurry

pumps, and water pumps.

           84.        77. The structural steel was originally fabricated by ESML’s affiliate, Essar

Heavy Engineering Services in India. It was not only delayed in being fabricated and shipped to

Minnesota, but it was delivered with numerous issues that required reworking or entirely new

steel to be procured. An initial assessment of the first thousand metric tons of steel that arrived

at the Project site showed issues with straightness, weld quality, splice plates, and general

incorrect fabrication. The engineering was incomplete and flawed in numerous respects. For

example, Essar Engineering failed to account for snow loads in winter in designing roofs for

Project buildings.

     D. Essar Global Failed to Perform Its Obligations to Fund the Project Through Equity
        Contributions

           85.        78. To fund the Project, ESML entered into financing agreements and loan

commitments totaling $980 million from Indian and U.S. lenders, secured an additional

commitment for approximately $180 million of Project financing through its agreement with

Essar Projects-India, and entered into agreements requiring Essar Global (or an affiliate) to fund

the balance of the $1.8 billion estimated cost to complete the Project.

           86.        79. The loan agreements and related debt documents underlying each of these

financing avenues contained requirements for Essar Global to provide equity to ESML,

including requiring maintenance of a 65/35 debt to equity ratio. Essar Global breached such

obligations during the course of the Project. Prior to securing funds from U.S. lenders, ESML

also completed a bond issuance that ultimately failed because Essar Global did not make

                                                        29
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 31 of 107




mandatory equity contributions.

                 a. Essar Global Breached Its Equity Requirements in Connection with Loan
                    with Indian Lenders

           87.        80. The first financing (the “2010 Project Finance Debt”) ESML secured was

issued by Indian banks to fund a 4.1 MTPA facility as set forth in the 2008 and 2010 Project

Contracts.

           88.        81. According to the terms of the loan documents governing the 2010 Project

Finance Debt, which provided for ESML to borrow $530 million, funds would be released to

ESML in proportion to Essar Global’s contribution of equity to the Project at a debt-to-equity

ratio of 65/35.

           89.        82. In connection with the loan documents governing the 2010 Project Finance

Debt, Essar Global entered into a “Guarantee Agreement” (as amended, the “2010 Essar Global

Guarantee”), initially dated December 29, 2010, pursuant to which Essar Global guaranteed

ESML’s repayment of the 2010 Project Finance Debt, and all “Borrower Obligations” in

connection therewith (including contribution of equity to maintain the 65/35 debt-to-equity

ratio), and agreed to provide ESML with all funds required to complete the Project if the Project

cost exceeded $1.079 billion (and $1.79 billion as amended). Essar Global agreed “to provide

to the Borrower [ESML] for the ratable benefit of the Borrower and the Lenders, the full and

complete amount of any Deficiency when the Deficiency arises and the Guarantor receives

notice of the Deficiency as set forth in Section 2.02(a).”

           90.        83. Essar Global failed to contribute equity as required or in a timely manner. On

information and belief, ESML provided notice to Essar Global of numerous Deficiencies (as

defined in the 2010 Essar Global Guarantee), but Essar Global has failed to provide the funds to

ESML necessary to pay for the Deficiencies, in breach of the 2010 Essar Global Guarantee.

                                                       30
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 32 of 107




           91.        84. Essar Global’s failures to provide funding and to provide funding in a timely

manner damaged ESML in multiple ways, including by increasing the cost of the Project.

           92.        85. For example, on many occasions, ESML wanted to ramp up work on the

Project, but lacked the funds necessary to do so, often because equity had not been provided to

ESML in order to unlock debt. ESML notified Essar Global, including Prashant Ruia (a

director/officer of Essar Global) directly, in 2011, 2012 and 2013 of the need for funds in order

to draw down under the Indian lenders’ debt facilities. But, equity contributions would only

“trickle in.”

           93.        86. As a result of not having the full amount of the debt and equity committed to

the Project, work would commence on the Project, incurring mobilization costs and other

expenses, and then stop when vendors such as Essar Constructions did not have funds sufficient

to pay subcontractors retained to perform the work. The cessation of work would also result in

demobilization costs, i.e., costs associated with taking down cranes and other heavy equipment,

and subsequent re-mobilization costs when work resumed. Between the time the 2010 Project

Finance Debt closed and July 2012, there were at least two demobilizations because ESML did

not have the funds necessary to pay its vendors. The work stoppages caused tens of millions of

dollars in damages.

                 b. ESML Issued $450 Million in Bonds but Was Forced to Redeem the Bonds
                    Because Essar Global Breached Its Obligations to Contribute $411.5 Million
                    in Equity to ESML

           94.        87. To supplement the bank financing that ESML had obtained, ESML planned to

secure approximately $450 million in bond debt. Essar Global promised ESML to cover any

equity contribution requirements in connection with such issuance. In reliance thereon, ESML

proceeded to seek the financing.


                                                       31
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 33 of 107




           95.        88. By May 2014, ESML successfully sold bonds to investors, but did so under

the condition that Essar Global make an equity contribution of over $400 million to ESML

before ESML could access the bond proceeds. Once the bonds were sold, the sale proceeds were

placed into an escrow account and could not be released to ESML until Essar Global made the

full equity contribution by June 27, 2014. Essar Global, which made equity contributions

between December 31, 2013 and May 1, 2014 of $7.5 million, was required to make an initial

equity contribution of $20.4 million on the closing date of the bonds, on May 14, 2014. It was

then required to fund the balance of its equity contribution, in an amount equaling hundreds of

millions of dollars, by June 27, 2014.

           96.        89. Essar Global failed to make its equity contributions as required, and caused

ESML to approach the bond holders to secure an extension of the escrow period. Essar Global

ultimately failed to make its committed equity contributions required for the bond proceeds to be

released to ESML by the expiration of the extension.

           97.        90. The failed bond issuance cost ESML over $41 million for all associated

expenses. For example, ESML spent more than $10 million on professionals’ fees, $5.56 million

on fees and expenses in order to extend escrow while waiting for Essar Global to contribute

equity, $15.9 million in interest expense, and $9.5 million for the bond redemption premium.

                 c. Essar Global Breached Its Obligations to Fund the Project through Equity
                    Under the 2014 Credit and Security Agreement and Related Documents
                    Including the Equity Contribution Agreement

           98.        91. ESML engaged with U.S. lenders in June 2014 to provide a term loan to

ESML of $450 million for the 7.0 MTPA iron ore pellet plant.

           99.        92. On September 30, 2014, ESML, as borrower, and ESML Holdings, Inc.

(“Holdings”), as guarantor, entered into that certain Credit and Security Agreement (as amended


                                                       32
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 34 of 107




from time to time, the “2014 Credit and Security Agreement”) with the lenders signatory

thereto, and U.S. Bank N.A., as agent. As part of the 2014 Credit and Security Agreement, the

lenders agreed they would release funds (the “2014 Project Finance Debt,” collectively, with

the 2010 Project Finance Debt, the “Project Finance Debt”) to ESML according to a pre-

determined schedule, dependent upon Essar Global making equity contributions to ESML by

certain dates, and the Project hitting certain operational milestones.

           100.       93. Specifically, the U.S. lenders would release to ESML on the Closing Date (as

defined in the 2014 Credit and Security Agreement) $180 million (net of the Commitment Fee

and other expenses to be paid on the Closing Date). They would release to ESML,

(1) $67.5 million 90 days following the Closing Date, (2) $112.5 million 180 days following the

Closing Date, and (3) $90 million 270 days following the Closing Date. Regarding the

operational milestones, the 2014 Credit and Security Agreement provided that funds would be

released upon the U.S. lenders receiving certification that the milestones were met. The

milestones, in turn, were broken into engineering, construction, and procurement, and set

percentages of those aspects to be complete by certain dates.

           101.       94. Contemporaneous with the execution of the 2014 Credit and Security

Agreement, Essar Global entered into an “Equity Contribution Agreement” with ESML and

U.S. Bank N.A. and a “Guaranty” with U.S. Bank, N.A. Under the terms of the 2014 Credit

and Security Agreement and Equity Contribution Agreement, Essar Global was to contribute

$410 million (the “Required Equity Contribution”) to ESML as equity, $50 million of which

was to be deposited into a “Cost Overrun Account.” In order to receive funds according to

thisthe schedule, set forth in the 2014 Credit and Security Agreement required, Essar Global was

required to make its Required Equity Contribution according to the following schedule, (1)


                                                       33
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 35 of 107




$260 million between August 1, 2014 and the Closing Date, (2) $68 million 180 days following

the Closing Date, and (3) $82 million 270 days following the Closing Date.

           102.       95. Under the Equity Contribution Agreement, Essar Global agreed to fully

satisfy debt obligations of ESML with respect to the 2014 Credit and Security Agreement, or

obligations otherwise required to be satisfied to complete the construction of the Project,

including costs in excess of $1.802 billion and certain government grant reimbursement

obligations.

           103.       96. Under the Equity Contribution Agreement, Essar Global is obligated to make

Required Equity Contributions in the total amount of $410 million according the schedule set

forth in the 2014 Credit and Security Agreement. Under the Equity Contribution Agreement,

Essar Global is further required to make equity contributions to ESML in the “full and complete

amount” of any “Deficiency” ESML may encounter in building the Project. Deficiency is

defined broadly in the Equity Contribution Agreement to mean, “as determined by [ESML] or

the Required Lenders, any actual shortfall, however caused, in funds available to the Borrower

required for any cost of the Project in excess of one billion eight hundred two million Dollars

(US$1,802,000,000).” In other words, Essar Global assumed full financial risk to complete the

Project.

           104.       97. Essar Global failed to satisfy these obligations in numerous respects,

including:

                Essar Global failed to make its full final payment of the Required Equity

                 Contribution. Essar Global was required to provide to ESML a total of $82 million

                 within 270 days from the Closing Date, with $50 million of that to be deposited into

                 the Cost Overrun Account. Essar Global failed to do so.


                                                        34
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 36 of 107




                Second, Essar Global has not performed its obligation to cover any Deficiency ESML

                 may encounter in completing the Project. Under the Equity Contribution Agreement,

                 Essar Global is obligated to cover cost overruns associated with the Project. Essar

                 Global has not done that, despite that ESML repeatedly informed Essar Global that

                 money was needed to continue work on the Project and otherwise meet ESML’s

                 obligations, and that Essar Projects-US informed Essar Projects that it needed money

                 to pay contractors to work on the Project. Indeed, ESML has already paid more than

                 $1.802 billion in connection with the Project. Thus, Essar Global is obligated to pay

                 for any and all additional costs necessary to complete the Project.

           105.       98. On information and belief, Essar Global knew, based on the 2014 Credit and

Security Agreement, the Equity Contribution Agreement, and the Guaranty, that its Required

Equity Contributions were necessary for ESML to obtain full access to the 2014 Project Finance

Debt. On information and belief, Essar Global further knew the Project could not become fully

operational without ESML having access to the full amount of the 2014 Project Finance Debt

and Essar Global’s Required Equity Contributions. Nevertheless, Essar Global failed to make its

contributions.

           106.       99. As a result of Essar Global failing to make its final Required Equity

Contribution, the U.S. lenders refused to release the final tranche of debt ($90 million) to ESML.

           107.       100. As a result of Essar Global failing to fund any Deficiency, the Project has

not been completed. The cost to complete the Project amounts to hundreds of millions of

dollars, which it is Essar Global’s responsibility to fund. ESML has also been damaged by the

failure to complete the Project, in numerous respects, including without limitation through the

loss of its offtake agreements.

     E. ESML Made Transfers, Largely at the Direction of Essar Affiliates, for Which It
                                                        35
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS        Doc 119-1        Filed 07/03/19   Page 37 of 107




           Received Little or No Benefit

           108.       101. On information and belief, Essar Affiliates improperly imposed on ESML

charges for which ESML was not responsible, and ESML, at the instruction and direction of

executives of Essar Global, Essar Projects, and/or other senior Essar personnel, paid millions of

dollars in exchange for little or no benefit and even for issues unrelated to its business or the

Project.

           109.       102. On information and belief, in or about March 2012, ESML transferred $5

million to Trinity Coal Corporation (“Trinity”), an affiliate of ESML, without receiving any

value in return.

           110.       103. Although ESML filed a proof of claim on June 28, 2013 in Trinity’s

bankruptcy case, at the direction of its board, ESML released the claim pursuant to a board

resolution. ESML received no value for releasing the claim; rather, ESML’s board voted to

release the claim in order to confirm Trinity’s plan of reorganization, which contemplated a

reacquisition of Trinity by Essar Global. Additionally, the claim was contributed by ESML to

“Essar Resources or any other subsidiary of [Essar Global] as . . . it may designate and released

by [ESML] on the effective date of the Plan. . . .” In sum, ESML transferred $5 million to an

affiliate, never attempted to procure items for such funds or obtain return of such funds for over

a year, and ultimately released the $5 million claim against an affiliate at Essar Global’s request,

and received no value in exchange.

           111.       104. ESML also executed transfers ESML believed it was not responsible to

make, and for which ESML did not receive reasonably equivalent value. For example, in late

November 2014, at the request of Anshuman Ruia (a director of Essar Global), ESML made a

payment of $3.3 million to an Essar affiliate for engineering services for an indurating machine


                                                      36
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 38 of 107




for ESML although it was disputed that ESML owed the money. Ultimately, at Mr. Ruia’s

request, ESML paid the $3.3 million under the stated agreement that another Essar affiliate,

Aegis Limited (“Aegis”), return the entire amount to ESML in the “next few months” as a

purported equity contribution. ESML paid out the funds but received no equity contribution.

           112.       105. On multiple occasions, including in or about November 2014, Essar Projects

demanded that ESML pay millions of dollars in charges to be incurred in connection with Essar

Projects’ attempts to open letters of credit (“LCs”) for the Project, including with Noor Islamic

Bank, ECO Bank Nigeria, and Commercial Bank International. Under pressure from Essar

Projects, and although the LC charges were not ESML’s responsibility under any of the Project

Contracts, ESML paid such charges, damaging ESML in the amount of millions of dollars.

           113.       106. On information and belief, by July 2015, ESML had paid $19.8 million to

fund LCs that Essar Projects was opening. In addition to the fact that ESML should not have

had to pay to fund LCs even if they did relate to the Project, ESML did not even receive the

benefit of all of those LCs. On information and belief, ESML paid, for example, a processing

fee of $2.3 million to United Bank for Africa (Nigeria) for Essar Projects to open an LC, but

ESML never had any LCs for its Project from United Bank for Africa (Nigeria). On information

and belief, in July 2015, Essar Projects’ CFO sought intervention from Essar Global to instruct

ESML to provide Essar Projects with millions of dollars in funds necessary for Essar Projects to

open LCs with ECO Bank in Nigeria.

           114.       107. On information and belief, after the urging of Essar Projects to Essar Global

to place pressure on ESML, ESML also paid over millions of dollars to settle LCs opened by

Essar Projects for the Paradeep project in India. The rationale Essar Projects employed to seek

intervention of Essar Global in directing ESML to settle the LCs related not to ESML’s business


                                                       37
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 39 of 107




but to broader issues of Essar companies being “blacklisted by Central Bank in UAE,” and

jeopardizing their “chances of doing any projects in the [Persian Gulf] markets,” and being

“considered defaulter in Nigeria.”

           115.       108. In early 2015, on information and belief, at least certain of ESML’s officers

also participated in an invoicing scheme with Essar Projects-US, in which ESML knowingly

paid invoices for which ESML had received no reciprocal value. On information and belief, the

scheme arose based on Essar Projects’ failure to pass on payments made to Essar Projects that it

should have passed on to Essar Projects-US. However, ESML and its officers did not seek to

compel Essar Projects to comply with the terms of the Partial Assignments, requiring Essar

Projects to provide funds to Essar Projects-US as they were received.

     F. The Essar Affiliates Also Utilized the Funds ESML Paid Them Under the Project
        Contracts for Non-Project Purposes, Including by Transferring Such Funds
        Upstream to Essar Global

           116.       109. A primary reason for the Project’s state of incompletion, despite ESML’s

payment of over $1.1 billion to the Essar Affiliates in substantial performance of its obligations

under the Project Contracts, is that almost half of that money was not put to use on the Project by

the Essar Affiliates. ESML transferred hundreds of millions of dollars to Essar Affiliates

without receiving reasonably equivalent value in return.

           117.       110. On information and belief, ESML paid Essar Projects, as central treasurer for

its subsidiaries, over half a billion dollars for Essar Projects-US and Essar Projects-Middle

East’s engineering, procurement, and construction work on the Project, but much of that money

was not ultimately spent on the Project.

           118.       111. On information and belief, ESML transferred to Essar Projects $217 million

for Essar Projects-Middle East’s procurement activities. On information and belief, Essar


                                                       38
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 40 of 107




Projects-Middle East did not spend approximately $181 million of those funds on the Project.

           119.       112. On information and belief, ESML transferred to Essar Projects over $350

million for Essar Projects-US’s work, but Essar Projects did not pass through to Essar Projects-

US (or pay to vendors on Essar Projects-US’s behalf) almost $200 million of those funds.

           120.       113. Troublingly, on information and belief, over $300 million of funds ESML

paid to Project Contract affiliates by ESML were passed up to Essar Global, in essence

sacrificing ESML’s Project. Of the funds ESML paid to Essar Projects on account of Essar

Projects-Middle East’s invoices, approximately $200 million appears to have been transferred to

Essar Global and not used on the Project. Of the funds ESML paid to Essar Projects on account

of invoices issued by Essar Projects-US, approximately $100 million appears to have been

transferred to Essar Global and not used on the Project. Of the funds ESML paid to Essar

Constructions or Essar Projects-India, over $20 million appears to have been transferred to Essar

Global and not used on the Project.

           121.       114. Indeed, across all of its projects, on information and belief, Essar Projects

and its subsidiaries had transferred up to Essar Global more than $780 million characterized as

“loans,” and had transferred an additional $35 million to Essar Capital Holdings Limited and

Essar Global Assets Limited.

           122.       115. On information and belief, Essar Global’s treatment of its subsidiaries as its

own piggy bank is reflected by the fact that its “loans” from related entities increased from

$303.7 million for year 2011-12 to over $2 billion for year 2014-15.

           123.       116. On information and belief, Essar Global, as a standard practice, borrowed

from its subsidiaries to then pay into equity in other of its subsidiaries.

           124.       117. In June 2012, at the request of Essar Global, ESML drew down $79 million


                                                        39
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 41 of 107




from ICICI Bank Limited, New York Branch (“ICICI Bank”), the entirety of which, instead of

being used to construct the Project as contemplated under the related credit agreement, was

transferred as a loan to Essar Global. At the time of the transfer, Essar Global assured ESML

that the $79 million would be returned by the end of July 2012 to avoid any detrimental effect on

the Project’s progress. By the end of August 2012, however, the funds had not been returned.

           125.       118. On information and belief, on or about January 4, 2013, under instruction

from Essar Global, ESML “loaned” $325,000 to Essar Global, without documentation. On

information and belief, on or about January 28, 2013, under instruction from Essar Global,

ESML “loaned” $21 million to Essar Global, without documentation. These “loans” harmed

ESML.

           126.       119. In ESML’s case, on information and belief, Essar Global in essence even

used loan funds originating from ESML in order to fund Essar Global’s obligations to contribute

equity to ESML itself.

           127.       120. For example, from October 1, 2014 to July 16, 2015, Essar Projects received

from ESML and transferred to Essar Global $73.9 million. Of that $73.9 million, Essar Projects

transferred or loaned to Essar Global $68 million between February 26 and March 18, 2015.

Between March 3 and March 25, 2015, Essar Global correspondingly made exactly $68 million

in equity contributions to ESML, which Essar Global was obligated under the 2014 Credit and

Security Agreement to make by March 31, 2015. Thus, on information and belief, Essar Projects

transferred or loaned $68 million to Essar Global (that Essar Projects had received from ESML

for work on the Project), so that Essar Global could make its required equity contribution to

ESML by March 31, 2015 per the terms of the 2014 Credit and Security Agreement and,

thereby, enable ESML to draw down more debt from the U.S. lenders. ESML drew down $25.9


                                                       40
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19     Page 42 of 107




million from the U.S. lenders on April 1, 2015 after Essar Global met that particular equity

contribution milestone.

           128.       121. The timing of transfers from ESML to Essar Projects, transfers from Essar

Projects to Essar Global, and equity contributions from Essar Global to ESML for this

$68 million are as follows:

                                        Essar Projects                              Essar Global
                          ESML                                 Essar Projects
                                         Payments to                                   Equity
       Date             Payments to                             Payments to
                                        Essar Projects-                            Contributions to
                       Essar Projects                          Essar Global
                                              US                                       ESML

   2/26/2015          $14,579,434.00                           $10,000,000.00
   2/27/2015          $15,000,000.00                           $15,000,000.00
    3/2/2015           $4,519,176.35                           $ 4,500,000.00
    3/2/2015           $1,579,673.79     $1,579,673.79
    3/2/2015             $227,500.00      $227,500.00
    3/2/2015           $5,905,244.99                            $5,500,000.00
    3/3/2015                                                                        $25,000,000.00
    3/4/2015                                                                        $10,000,000.00
   3/12/2015           $5,073,647.98                            $5,050,000.00
   3/12/2015           $4,146,754.24     $4,146,754.24
   3/12/2015           $5,115,686.99                            $5,100,000.00
   3/16/2015          $14,881,731.60                           $14,850,000.00       $10,000,000.00
   3/18/2015           $8,000,000.00                            $8,000,000.00
   3/19/2015                                                                        $12,000,000.00
   3/23/2015           $2,228,686.20     $2,228,686.20
   3/23/2015             $227,500.00      $227,500.00
   3/24/2015                                                                        $7,000,000.00
   3/25/2015                                                                        $4,000,000.00
     Totals           $81,485,036.14     $8,410,114.23         $68,000,000.00       $68,000,000.00

           129.       122. Similarly, on information and belief, on another occasion, in 2015, Essar

                                                        41
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 43 of 107




Global caused ESML to pay Essar Projects-India $17 million so that Essar Global could make a

$16 million equity contribution to ESML thereafter.

           130.       123. During all of these timeframes, ESML was extremely short on funds and

ultimately had to decelerate construction efforts to the detriment of ESML.

     G. Essar Global and the Controlling Persons Otherwise Treated ESML, and the Other
        Essar Affiliates, as Its Instrumentalities and Cogs in the Singular Global Essar
        Operation

           131.       124. On information and belief, Essar Global and certain Controlling Persons

controlled and dominated its subsidiaries and affiliates, including the Essar Affiliates named as

Defendants herein, to such an extent that they have no separate existences and act as mere

instrumentalities of Essar Global. At all relevant times, Essar Global and certain Controlling

Persons abused the corporate structure of its subsidiaries and affiliates by engaging in fraudulent

and deceptive conduct, such that recognizing the corporate separateness of Essar Global’s

subsidiaries and affiliates would promote injustice, inequity, and fraud, and injure Plaintiff and

its creditors. Further, on information and belief, at all relevant times, Essar Global and certain

Controlling Persons exercised control and dominion over Plaintiff, its board, and each of the

Essar Affiliates. On information and belief, at all relevant times, Essar Global was the alter ego

of each of its subsidiaries that are Defendants herein.

           132.       125. On information and belief, Essar Global was the direct or indirect 100%

owner of each of the Essar Affiliates. On information and belief, Essar Global, Essar Projects,

and certain Controlling Persons simply treated the Essar Affiliates as a single unitary enterprise,

blurring the corporate lines between each of them in numerous ways. And the facade of

corporate structures was used to harm the creditors of each purportedly separate entity.

           133.       126. For example, on information and belief, Essar Global and certain Controlling


                                                       42
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 44 of 107




Persons directed important decisions about budgets, contractual terms, and other key aspects of

the Project beyond its purview as a corporate parent. Accordingly, on information and belief,

Essar Global’s subsidiaries did not act in their independent best interests, but rather took orders

and direction from Essar Global and certain Controlling Persons that often were to the

subsidiaries’ detriment.

           134.       127. On information and belief, Essar Global subsidiaries were created, dissolved,

and reorganized as Essar Global and certain Controlling Persons saw fit. For example, Essar

Projects-US was created for the sole purpose of taking over the contractual obligations of Essar

Constructions and Essar Projects relating to the LSTK. And upon its creation, the employees of

Essar Constructions and Essar Project Management were simply transferred into the newly

created Essar Projects-US.

           135.       128. Contracts between Essar Global and its subsidiaries, and between the

affiliate subsidiaries, were not negotiated at arm’s length. The contracts (including the LSTK)

were not drafted to reflect the actual costs and labor performed by each affiliate; rather, they

were drafted to capture as much value as possible from the project in foreign-based Essar entities

such as Essar Projects to avoid U.S. taxes on profits.

           136.       129. On information and belief, Essar Global and certain Controlling Persons

directed the movement of money among Essar Affiliates to wherever it was needed most,

without regard for corporate separateness or actual contractual obligations. Essar Global, its

subsidiaries, and its affiliates regularly transferred funds between each other. Whether

characterized as “loans” or “payments,” there appears to be little business justification for these

transfers beyond the cash needs of the entity receiving them. It was often the case that the same

officers and directors/governors represented the corporate entity transferring and receiving the


                                                       43
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 45 of 107




funds.

           137.       130. On information and belief, Essar Projects transferred funds earmarked for

subsidiaries outside of the Project for unrelated costs and expenses. On information and belief, it

was a common business practice for Essar Projects to receive funds from a client, not allocate

those funds to the client’s specific project, and instead use the money on other projects, because

it viewed payments from clients as “fungible.”

           138.       131. On information and belief, “loans” from the Essar Projects group alone to

other Essar entities (mostly Essar Global) totaled over $800 million.

           139.       132. Essar Constructions transferred millions in “loans,” “transfers,” “advances,”

and “payments” to Essar Projects-US.

           140.       133. On information and belief, ESML was used as a pawn to provide liquidity to

Essar Global (or affiliates). For example:

                     As discussed above, ESML transferred $5 million to Trinity in the form of an

                      advance for a purchase that was never consummated.

                     In June 2012, on information and belief, at the direction of Essar Global, ESML

                      drew down $79 million from ICICI Bank, and transferred such funds as a loan to

                      Essar Global. Such funds were not entirely repaid until September 2014; and

                      Essar Global did not pay late fees as required under the promissory note. On

                      information and belief, ESML had no business purpose of its own to loan funds to

                      Essar Global.

                     In or about January 2013, on information and belief, at the direction of Essar

                      Global, ESML drew down and transferred to Essar Global over $21 million.

                      Again, on information and belief, ESML had no business purpose of its own to


                                                        44
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 46 of 107




                      loan money to Essar Global.

           141.       134. On information and belief, as discussed above, Essar Global was also

funding ESML with “equity” that actually originated as loan proceeds of ESML’s own debt.

           142.       135. The treatment of the Essar Affiliates as interchangeable with one another is

evidenced in numerous ways:

                     On information and belief, significant overlap exists between the officers and

                      directors/governors of Essar Global and its affiliates and subsidiaries. Upon

                      information and belief, at all relevant times, Prashant Ruia has served as the de

                      facto Group Chief Executive Officer and Managing Director of Essar Global, all

                      of the defendantsDefendants, and indeed, the entire Essar Global enterprise.

                     On information and belief, Essar Global and certain Controlling Persons hired

                      senior executives for ESML without consent of the ESML board of governors,

                      and indeed, without even informing the ESML board.

                     On information and belief, certain employees remained on ESML’s payroll even

                      though they were actually working on other projects of the Essar Affiliates.

           143.       136. Numerous other examples exist of the companies in the Essar Global

enterprise being run without regard for corporate distinctions.

           144.       137. On information and belief, officers and directors/governors serving multiple

entities did not act in the individual best interest of each entity, but rather, under the direction,

instruction, control, and/or approval of certain Controlling Persons, acted in the interests of Essar

Global and preferred Essar Affiliates.

           145.       138. On information and belief, Essar Global and the Essar Affiliates, at the

direction, instruction, control, and/or approval of certain Controlling Persons, also failed to


                                                        45
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 47 of 107




comply with corporate formalities.

           146.       139. On information and belief, certain of Essar Global’s subsidiaries and

affiliates, including Essar Projects and Essar Projects-US, were insufficiently capitalized and had

insufficient liquidity to meet their contractual obligations to complete work on the Project, from

its very inception.

           147.       140. On information and belief, certain Controlling Persons directed essential

elements of ESML’s marketing efforts, including participating in the negotiation of ESML’s

offtake agreements.

           148.       141. On information and belief, Essar Global and certain Controlling Persons

approved and/or participated in all budgeting and forecasting for construction of the Project.

           149.       142. On information and belief, ESML and the Essar Affiliates relied on

allocations of cost overruns that were expected to be dictated by Essar Global and certain

Controlling Persons.

           150.       143. On information and belief, Essar Global and certain Controlling Persons

spearheaded ESML’s relationships with its lenders, participating in all capital raising efforts

without the involvement of ESML’s board.

           151.       144. On information and belief, Essar Global and certain Controlling Persons

determined the composition of ESML’s board, and in certain circumstances, without deference

to ESML’s board, hired ESML’s CEO and CFO.

     H. Debtors File Their Chapter 11 Petitions

           152.       145. On July 8, 2016 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code, thereby commencing the “Chapter

11 Cases,” Case No. 16-11626(BLS). The Debtors are authorized to continue to operate their


                                                       46
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 48 of 107




businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. The Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) has entered an order for the joint administration of the Chapter 11 Cases

[Bankr. Docket No. 32].

           153.       146. No trustee or examiner has been appointed in the Chapter 11 Cases. On July

19, 2016, an official committee of unsecured creditors (the “Committee”) was appointed in the

Chapter 11 Cases.

                 a. Essar Affiliates’ Proofs of Claim

           154.       147. On August 9, 2016, the Bankruptcy Court entered an order establishing

September 30, 2016 (the “General Bar Date”) as the final date and time for filing proofs of

claim (with certain exceptions) against the Debtors’ estates arising prior to the Petition Date, and

approving the form and manner of notice of the General Bar Date [Bankr. Docket No. 202].

           155.       148. Prior to the General Bar Date, the Bankruptcy Court entered an order

approving a stipulation (the “Bar Date Stipulation”) between the Debtors and Essar Global

extending the deadline for the EGFL Affiliates (as defined in the Bar Date Stipulation) to file

proofs of claim against the Debtors to October 31, 2016 [Bankr. Docket No. 349].

           156.       149. On October 27, 2016, Essar Constructions filed proof of claim no. 179 in the

amount of $163,976,891 as a general unsecured claim against ESML (“Claim No. 179”). The

alleged basis of Claim No. 179 is “[c]onstructions [sic] services performed under a Contract

between Debtor and Creditor.”

           157.       150. On October 27, 2016, Essar Projects-US filed proof of claim no. 180 in the

total amount of $423,126,877, of which amount $421,808,660 is asserted as a general unsecured

claim and $1,318,157 is asserted as a priority claim against ESML (“Claim No. 180”). The


                                                       47
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 49 of 107




alleged basis of Claim No. 180 is “[c]onstruction service, Equipment & Materials supplied, and

PMC services performed under a Contract between Debtor and Creditor.”

           158.       151. On October 27, 2016, Essar Projects-India filed proof of claim no. 181 in the

total amount of $155,421,977, of which amount $129,416,289 is asserted as a general unsecured

claim and $26,005,688 is asserted as a priority claim against ESML (“Claim No. 181”). The

alleged basis of the Claim No. 181 is “[e]quipment & materials supplied and Engineering

services performed under a Contract between Debtor and Creditor.”

           159.       152. On October 27, 2016, Essar Projects-India filed proof of claim no. 182 in the

amount of $249,886,561 as a general unsecured claim against ESML (“Claim No. 182”). The

alleged basis of Claim No. 182 is “1) Supplier’s Credit provided under the Supply and

Engineering Contract between Debtor and Creditor; 2) Corporate Guarantee Invocation of

Holding company (Essar Projects Limited, Dubai).”

           160.       153. On October 27, 2016, Essar Projects filed proof of claim no. 183 in the total

amount of $670,798,196, of which amount $669,424,011 is asserted as a general unsecured

claim and $1,374,185 is asserted as a priority claim against ESML (“Claim No. 183”). The

alleged basis of Claim No. 183 is “[c]onstruction & PMC service performed and Equipment and

material supplied under a contract between Debtor and Creditor (‘LSTK Contract’).”

           161.       154. On October 27, 2016, Essar Project Management filed proof of claim no. 184

in the amount of $5,348,106 as a general unsecured claim against ESML (“Claim No. 184”).

The alleged basis of Claim No. 184 is “[p]roject Management services performed under a

Contract between Debtor and Creditor.”

           162.       155. On October 27, 2016, Essar Projects-Middle East filed proof of claim no.

185 in the total amount of $78,346,381, of which amount $78,290,353 is asserted as a general


                                                       48
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 50 of 107




unsecured claim and $56,028 is asserted as a priority claim against ESML (“Claim No. 185”).

The alleged basis of Claim No. 185 is “[e]quipment & Materials supplied under a Contract

between Debtor and Creditor.”

           163.       156. On October 27, 2016, Essar Global filed proof of claim no. 186 in the

amount of $1,147,000,000 as a general unsecured claim against ESML (“Claim No. 186,” and

collectively with Claim No. 179, Claim No. 180, Claim No. 181, Claim No. 182, Claim No. 183,

Claim No. 184, and Claim No. 185, the “Claim Objection Claims”). The alleged basis of

Claim No. 186 is “Invocation of Guarantee.”

           164.       157. On November 19, 2016, the Debtors filed the Debtors’ First (Non-

Substantive) Omnibus Objection to Certain Claims [Bankr. Docket No. 553] (the “Claim

Objection”) seeking to disallow the Claim Objection Claims on the grounds that such claims

failed to attach documentation sufficient to support the alleged claims against the Debtors, and

because the Claim Objection Claims do not reconcile with the creditor listing and/or amount

indicated by the Debtors’ books and records. The Claim Objection is incorporated fully herein

by reference.


                                        FIRST CLAIM FOR RELIEF

                                       (Breach of Contract – LSTK)
                                   (Against Essar Projects; Essar Global)

           165.       158. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 159164 of this Complaint with the same force and effect as though fully set

forth herein.

           166.       159. ESML and Essar Projects are parties to valid, binding contractual

agreements in the form of the LSTK (as amended and including all documents annexed thereto).


                                                        49
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 51 of 107




           167.       160. Pursuant to the LSTK, which is a turn key contract, Essar Projects agreed to

deliver to ESML a working iron ore pellet plant with a 7.0 MTPA capacity for a fixed sum.

Among other obligations, described above, Essar Projects agreed to “design, execute and

complete” the Project, free from defects, and to “ensure that all work and procurement is free of

liens.”

           168.       161. Essar Projects breached the LSTK in numerous respects, including as

follows: The Project, including but not limited to engineering, procurement, and construction, is

substantially incomplete. The Project, once work starts again, is more than a year from being

complete and will require hundreds of workers daily, and will cost hundreds of millions of

dollars, to complete. The Project also is burdened with approximately $60 million in liens,

based on Essar Projects’ and/or its subcontractors’ failure to pay other subcontractors who

worked on the Project. Essar Projects also breached its obligations as “collection agent” and

“central treasurer” for the Project, including under the Partial Assignments, to pass on to Essar

Projects-US and Essar Projects-Middle East (and/or other entities working on the project) funds

received from ESML attributable to work being performed by such entities.

           169.       162. ESML has performed any and all conditions precedent to filing this action

except insofar as any such conditions have been waived and/or excused.

           170.       163. As a direct and proximate result of Essar Projects’ breaches, ESML has been

damaged in an amount to be determined at trial, and in a multitude of ways, which shall be more

fully adduced at trial.

           171.       164. As Essar Projects’ alter ego, Essar Global is liable for the recovery sought by

Plaintiff in this claim.




                                                        50
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 52 of 107




                                       SECOND CLAIM FOR RELIEF

                                       (Breach of Contract – LSTK)
                                 (Against Essar Projects-US; Essar Global)

           172.       165. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 166171 of this Complaint with the same force and effect as though fully set

forth herein.

           173.       166. ESML and Essar Projects-US are parties to valid, binding contractual

agreements in the form of the LSTK (as amended and including all annexed agreements and

specifically Essar Projects-US’s Partial Assignments).

           174.       167. Under Essar Projects-US’s Partial Assignments, Essar Projects-US accepted

assignment of obligations from Essar Projects to perform Essar Projects’ construction, domestic

procurement, and project management obligations and agreed to “be bound by, observe and

perform all of the duties and obligations on the part[] of [Essar Projects] under the Contract . . .

as if [Essar Projects-US] had been originally named the Contractor under the Contract.” Essar

Projects-US further agreed to be paid a fixed sum for that work ($444.6 million).

           175.       168. Essar Projects-US breached the LSTK (including the Essar Projects-US

Partial Assignments) in numerous respects, including as follows: The Project, including but not

limited to domestic procurement and construction, is substantially incomplete. The Project, once

work starts again, is more than a year from being complete and will require hundreds of workers

daily, and will cost hundreds of millions of dollars, to complete. The Project also is burdened

with liens, based on Essar Projects-US’s and/or its subcontractors’ failure to pay other

subcontractors who worked on the Project.

           176.       169. ESML has performed any and all conditions precedent to filing this action

except insofar as any such conditions have been waived and/or excused.

                                                        51
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS           Doc 119-1        Filed 07/03/19   Page 53 of 107




           177.       170. As a direct and proximate result of Essar Projects-US’s breaches, ESML has

been damaged in an amount to be determined at trial, and in a multitude of ways, which shall be

more fully adduced at trial.

           178.       171. As Essar Projects-US’s alter ego, Essar Global is liable for the recovery

sought by Plaintiff in this claim.

                                          THIRD CLAIM FOR RELIEF

                                          (Breach of Contract – LSTK)
                                (Against Essar Projects-Middle East; Essar Global)

           179.       172. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 173178 of this Complaint with the same force and effect as though fully set

forth herein.

           180.       173. ESML and Essar Projects-Middle East are parties to valid, binding

contractual agreements in the form of the LSTK (as amended and including all annexed

agreements and specifically Essar Projects-Middle East’s Partial Assignments).

           181.       174. Under Essar Projects-Middle East Partial Assignments, Essar Projects-

Middle East accepted assignment of obligations from Essar Projects to perform Essar Projects’

offshore procurement obligations and agreed to “be bound by, observe and perform all of the

duties and obligations on the part[] of [Essar Projects] under the Contract . . . as if [Essar

Projects-US] had been originally named the Contractor under the Contract.” Essar Projects-

Middle East further agreed to be paid a fixed sum for that work ($241.3 million).

           182.       175. Essar Projects-Middle East breached the LSTK (including Essar Projects-

Middle East Partial Assignments) in numerous respects, including as follows: The Project,

including but not limited to offshore procurement, is substantially incomplete. The Project, once

work starts again, is more than a year from being complete and will require hundreds of workers

                                                         52
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 54 of 107




daily, and will cost hundreds of millions of dollars, to complete.

           183.       176. ESML has performed any and all conditions precedent to filing this action

except insofar as any such conditions have been waived and/or excused.

           184.       177. As a direct and proximate result of Essar Projects-Middle East’s breaches,

ESML has been damaged in an amount to be determined at trial, and in a multitude of ways,

which shall be more fully adduced at trial.

           185.       178. As Essar Projects-Middle East’s alter ego, Essar Global is liable for the

recovery sought by Plaintiff in this claim.

                                       FOURTH CLAIM FOR RELIEF

 (Breach of Contract – 2010 Essar Projects-India/ESML Supply and Engineering Contract)
                       (Against Essar Projects-India; Essar Global)

           186.       179. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 180185 of this Complaint with the same force and effect as though fully set

forth herein.

           187.       180. ESML and Essar Projects-India are parties to valid, binding contractual

agreements in the form of the 2010 Essar Projects-India/ESML Supply and Engineering

Contract.

           188.       181. The 2010 Essar Projects-India/ESML Supply and Engineering Contract

required Essar Projects-India to provide engineering and offshore procurement services for the

Project.

           189.       182. Essar Projects-India breached the 2010 Essar Projects-India/ESML Supply

and Engineering Contract in numerous respects, including by materially failing to perform at

least three of its main functions under the 2010 Essar Projects-India/ESML Supply and

Engineering Contract: (1) Essar Projects-India failed to provide steel fabricated properly to

                                                        53
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 55 of 107




construct the Project, (2) Essar Projects-India failed to provide all of the equipment it was

obligated to procure for the Project, and (3) Essar Projects-India failed to complete all required

engineering services.

           190.       183. ESML has performed any and all conditions precedent to filing this action

except insofar as any such conditions have been waived and/or excused.

           191.       184. As a direct and proximate result of Essar Projects-India’s breaches, ESML

has been damaged in an amount to be determined at trial, and in a multitude of ways, which shall

be more fully adduced at trial.

           192.       185. As Essar Projects-India’s alter ego, Essar Global is liable for the recovery

sought by Plaintiff in this claim.

                                         FIFTH CLAIM FOR RELIEF

         (Breach of Contract – 2010 Essar Constructions/ESML Construction Contract)
                         (Against Essar Constructions; Essar Global)

           193.       186. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 187192 of this Complaint with the same force and effect as though fully set

forth herein.

           194.       187. ESML and Essar Constructions are parties to valid, binding contractual

agreements in the form of the 2010 Essar Constructions/ESML Construction Contract (as

amended including by the applicableEssar Constructions Novation agreementAgreement entered

into as part of the LSTK), under which Essar Constructions was obligated to perform

construction services for the Project.

           195.       The Essar Constructions Novation Agreement purported to release Essar

Constructions from its obligations (including those retained by Essar Constructions) under the

2010 Essar Constructions/ESML Construction Contract. ESML agreed to release Essar

                                                        54
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 56 of 107




Constructions from its retained obligations based on Essar Constructions’ explicit representation

in the Essar Constructions Novation Agreement that all retained work had been paid by ESML

or booked by Essar Constructions. That representation was false when made and Essar

Constructions knew it to be false at that time. As such, the release contained in the Essar

Constructions Novation Agreement is invalid and of no force and effect as it was procured by

misrepresentation or fraud.

           196.       188. On information and belief, Essar Constructions breached obligations

attributable to Essar Constructions under the 2010 Essar Constructions/ESML Construction

Contract. The construction of the Project is substantially incomplete and Essar Constructions

did not perform the work related to the obligations it retained pursuant to the Essar

Constructions Novation Agreement.

           197.       189. ESML has performed any and all conditions precedent to filing this action

except insofar as any such conditions have been waived and/or excused.

           198.       190. As a direct and proximate result of Essar Constructions’ breaches, ESML

has been damaged in an amount to be determined at trial, and in a multitude of ways, which shall

be more fully adduced at trial.

           199.       191. As Essar Constructions’ alter ego, Essar Global is liable for the recovery

sought by Plaintiff in this claim.


                                        SIXTH CLAIM FOR RELIEF

               (Breach of Contract – 2010 Essar Project Management-ESML Contract)
                         (Against Essar Project Management; Essar Global)

           200.       192. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 193199 of this Complaint with the same force and effect as though fully set


                                                        55
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 57 of 107




forth herein.

           201.       193. ESML and Essar Constructions are parties to valid, binding contractual

agreements in the form of the 2010 Essar Project Management-ESML Contract (as amended

including by the applicableEssar Project Management Novation agreementAgreement entered

into as part of the LSTK), under which Essar Project Management was obligated to perform

project management services for the Project.

           202.       The Essar Project Management Novation Agreement purported to release Essar

Project Management from its obligations (including those retained by Essar Project

Management) under the 2010 Essar Project Management/ESML Contract. ESML agreed to

release Essar Project Management from its retained obligations based on Essar Project

Management’s explicit representation in the Essar Project Management Novation Agreement

that all retained work had been paid by ESML or booked by Essar Project Management. That

representation was false when made and Essar Project Management knew it to be false at that

time. As such, the release contained in the Essar Project Management Novation Agreement is

invalid and of no force and effect as it was procured by misrepresentation or fraud.

           203.       194. On information and belief, Essar Project Management breached obligations

attributable to Essar Project Management (including, but not limited to, the obligations it

retained pursuant to the Essar Project Management Novation Agreement) under the 2010 Essar

Project Management-ESML Project Contract. For example, under section 2.2 and Annexure 1 of

the 2010 Essar Project Management/ESML Contract, Essar Project Management was obligated

to provide a wide range of responsibilitiesservices, including coordinating with all the

contractors, ensuring such contractors perform, and resolving commercial conflicts, if any;

providing a team headed by a qualified, full time project manager; and being responsible for


                                                       56
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS            Doc 119-1        Filed 07/03/19   Page 58 of 107




completion of the Project.

           204.       195. Essar Projects Management breached multiple obligations, including to:

                     Monitor and ensure that the supply, supply and engineering, and construction

                      contractors comply with their obligations in accordance with their respective

                      contracts. Annexure 1, §§ 1.2.1(c), 1.2.1(i), 1.2.7(a).

                     Prepare periodic reports for ESML. Annexure 1, § 1.2.1(j).

                     Advise ESML of corrective actions to align the Project back on track in case of

                      deviations from plans. Annexure 1, § 1.2.1(k).

                     Maintain complete and up-to-date records of all contractual variations, design

                      deviations/concession requests, etc. Annexure 1, § 1.2.7(g).

           205.       196. Based on the incomplete status of the Project, the project management of the

Project remains substantially incomplete.

           206.       197. ESML has performed any and all conditions precedent to filing this action

except insofar as any such conditions have been waived and/or excused.

           207.       198. As a direct and proximate result of Essar Project Management’s breaches,

ESML has been damaged in an amount to be determined at trial, and in a multitude of ways,

which shall be more fully adduced at trial.

           208.       199. As Essar Project Management’s alter ego, Essar Global is liable for the

recovery sought by Plaintiff in this claim.

                                          SEVENTH CLAIM FOR RELIEF

                                (Breach of Contract – 2010 Essar Global Guarantee)
                                              (Against Essar Global)

           209.       200. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 201208 of this Complaint with the same force and effect as though fully set

                                                          57
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 59 of 107




forth herein.

           210.       201. ESML and Essar Global are parties to valid, binding contractual agreements

in the form of the 2010 Essar Global Guarantee.

           211.       202. Pursuant to the 2010 Essar Global Guarantee, Essar Global guaranteed

ESML’s repayment of the 2010 Project Finance Debt, and all “Borrower Obligations” in

connection therewith (including contribution of equity to maintain the 65/35 debt-to-equity

ratio), and agreed to provide ESML with all funds required to complete the Project if the Project

cost exceeded $1.079 billion (and $1.79 billion as amended). Essar Global agreed “to provide

to the Borrower [ESML] for the ratable benefit of the Borrower and the Lenders, the full and

complete amount of any Deficiency when the Deficiency arises and the Guarantor receives

notice of the Deficiency as set forth in Section 2.02(a).”

           212.       203. Essar Global failed to contribute equity to ESML as required or in a timely

manner, and Essar Global received notice of numerous Deficiencies, but Essar Global failed to

provide the funds to ESML necessary to pay for the Deficiencies, in breach of the 2010 Essar

Global Guarantee.

           213.       204. ESML has performed any and all conditions precedent to filing this action

except insofar as any such conditions have been waived and/or excused.

           214.       205. As a direct and proximate result of Essar Global’s breaches, ESML has been

damaged in an amount to be determined at trial, and in a multitude of ways, which shall be more

fully adduced at trial.

                                       EIGHTH CLAIM FOR RELIEF

                                           (Promissory Estoppel)
                                           (Against Essar Global)

           215.       206. Plaintiff repeats and re-alleges each and every allegation contained in

                                                        58
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 60 of 107




paragraphs 1 through 207214 of this Complaint with the same force and effect as though fully set

forth herein.

           216.       207. On information and belief, Essar Global made a clear and definite promise to

ESML to fund any and all equity contribution requirements in connection with the 2010 Project

Finance Debt, and to provide ESML with all funds required to complete the Project if the Project

cost exceeded what the parties envisioned under the terms of the 2010 Project Finance Debt

(initially, $1.079 billion, and $1.79 billion as amended).

           217.       208. In reasonable reliance on Essar Global’s promises, ESML drew funds in

connection with the 2010 Project Finance Debt.

           218.       209. Essar Global then failed to comply with its promises to ESML by failing to

make its required equity contributions.

           219.       210. As a direct and proximate result of ESML’s reasonable reliance, ESML has

been damaged in an amount to be determined at trial, and in a multitude of ways, which shall be

more fully adduced at trial.

           220.       211. Essar Global’s promises must be enforced to avoid injustice.

                                        NINTH CLAIM FOR RELIEF

     (Breach of Contract – Equity Contribution Agreement and 2014 Credit and Security
                                        Agreement)
                                   (Against Essar Global)

           221.       212. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 213220 of this Complaint with the same force and effect as though fully set

forth herein.

           222.       213. ESML and Essar Global are parties to valid, binding contractual agreements

in the form of the “Equity Contribution Agreement” and “2014 Credit and Security Agreement.”


                                                        59
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 61 of 107




           223.       214. The Equity Contribution Agreement and 2014 Credit and Security

Agreement required Essar Global (inter alia) to contribute $410 million (defined above as the

Required Equity Contribution) to ESML as equity, $50 million of which was to be deposited into

a “Cost Overrun Account,” according to the following schedule, (1) $260 million between

August 1, 2014 and the Closing Date, (2) $68 million 180 days following the Closing Date, and

(3) $82 million 270 days following the Closing Date.

           224.       215. The Equity Contribution Agreement required Essar Global (inter alia) to

fully satisfy debt obligations of ESML with respect to the 2014 Credit and Security Agreement,

or obligations otherwise required to be satisfied to complete the construction of the Project,

including costs in excess of $1.802 billion and certain government grant reimbursement

obligations. The Equity Contribution Agreement required to make equity contributions to

ESML in the “full and complete amount” of any “Deficiency” ESML may encounter in building

the Project, including “any actual shortfall, however caused, in funds available to the Borrower

required for any cost of the Project in excess of one billion eight hundred two million Dollars

(US$1,802,000,000).”

           225.       216. Essar Global breached its obligations to ESML under the Equity

Contribution Agreement and 2014 Credit and Security Agreement in numerous respects,

including: Essar Global failed to make its full final payment of the Required Equity

Contribution; and Essar Global has not funded the Deficiencies ESML has encountered in

completing the Project, despite that ESML has incurred costs in excess of $1,802,000,000 in

connection with the Project.

           226.       217. Essar Global was provided with notice of its breaches of the Equity

Contribution Agreement and 2014 Credit and Security Agreement, but Essar Global has failed to


                                                       60
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 62 of 107




provide the funds required by the Equity Contribution Agreement and 2014 Credit and Security

Agreement.

           227.       218. ESML has performed any and all conditions precedent to filing this action

except insofar as any such conditions have been waived and/or excused.

           228.       219. As a direct and proximate result of Essar Global’s breaches, ESML has been

damaged in an amount to be determined at trial, and in a multitude of ways, which shall be more

fully adduced at trial.

                                        TENTH CLAIM FOR RELIEF

                                           (Promissory Estoppel)
                                           (Against Essar Global)

           229.       220. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 221228 of this Complaint with the same force and effect as though fully set

forth herein.

           230.       221. On information and belief, through the Equity Contribution Agreement and

otherwise, Essar Global made a clear and definite promise to ESML to contribute $410 million

(defined above as the Required Equity Contribution) to ESML as equity, $50 million of which

was to be deposited into a “Cost Overrun Account,” according to the following schedule,

(1) $260 million between August 1, 2014 and the Closing Date, (2) $68 million 180 days

following the Closing Date, and (3) $82 million 270 days following the Closing Date.

           231.       222. On information and belief, through the Equity Contribution Agreement and

otherwise, Essar Global made a clear and definite promise to ESML to fully satisfy debt

obligations of ESML with respect to the 2014 Credit and Security Agreement, or obligations

otherwise required to be satisfied to complete the construction of the Project, including costs in

excess of $1.802 billion and certain government grant reimbursement obligations. Essar Global

                                                        61
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 63 of 107




made a clear and definite promise to ESML to make equity contributions to ESML in the “full

and complete amount” of any “Deficiency” ESML may encounter in building the Project,

including “any actual shortfall, however caused, in funds available to the Borrower required for

any cost of the Project in excess of one billion eight hundred two million Dollars

(US$1,802,000,000).”

           232.       223. In reasonable reliance on Essar Global’s promises, ESML drew funds in

connection with the 2014 Credit and Security Agreement, proceeded with the Project, and

incurred costs in excess of $1,802,000,000 in connection with the Project.

           233.       224. Essar Global then failed to comply with its promises to ESML by failing to

make its equity contributions and fund the Project as required.

           234.       225. As a direct and proximate result of ESML’s reasonable reliance, ESML has

been damaged in an amount to be determined at trial, and in a multitude of ways, which shall be

more fully adduced at trial.

           235.       226. Essar Global’s promises must be enforced to avoid injustice.

                                      ELEVENTH CLAIM FOR RELIEF

                                   (Breach of Contract – Bond Offering)
                                          (Against Essar Global)

           236.       227. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 228235 of this Complaint with the same force and effect as though fully set

forth herein.

           237.       228. On information and belief, ESML and Essar Global are parties to valid,

binding contractual agreements in the form of ESML’s agreement to seek $450 million in bond

debt to finance the Project in exchange for Essar Global’s agreement to cover any equity

contribution requirements in connection with such offering. In reliance thereon, ESML

                                                        62
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 64 of 107




proceeded to seek the financing.

           238.       229. Essar Global breached its obligations to ESML by failing to make its equity

contributions as required.

           239.       230. ESML has performed any and all conditions precedent to filing this action

except insofar as any such conditions have been waived and/or excused.

           240.       231. As a direct and proximate result of Essar Global’s breaches, ESML has been

damaged in an amount to be determined at trial, and in a multitude of ways, which shall be more

fully adduced at trial.

                                       TWELFTH CLAIM FOR RELIEF

                                           (Promissory Estoppel)
                                           (Against Essar Global)

           241.       232. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 233240 of this Complaint with the same force and effect as though fully set

forth herein.

           242.       233. On information and belief, Essar Global made a clear and definite promise to

ESML to fund any and all equity contribution requirements in connection with ESML seeking

$450 million in financing through a bond offering, as described above.

           243.       234. In reasonable reliance on Essar Global’s promise, ESML proceeded to seek

the bond offering.

           244.       235. Essar Global then failed to comply with its promise to ESML by failing to

make its equity contributions as required.

           245.       236. As a direct and proximate result of ESML’s reasonable reliance, ESML has

been damaged in an amount to be determined at trial, and in a multitude of ways, which shall be

more fully adduced at trial.

                                                        63
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 65 of 107




           246.       237. Essar Global’s promise must be enforced to avoid injustice.

                                      THIRTEENTH CLAIM FOR RELIEF

                                (Tortious Interference with Existing Contract)
                                            (Against Essar Global)

           247.       238. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 239246 of this Complaint with the same force and effect as though fully set

forth herein.

           248.       239. On information and belief, Essar Global tortiously interfered with the LSTK

and related Project Contracts, which are valid and enforceable contracts.

           249.       240. Essar Global knew about the existence of the LSTK and related Project

Contracts.

           250.       241. Essar Global intentionally acted in a way to procure a breach of the LSTK

and related Project Contracts by inducing the diversion to Essar Global and Essar Global’s own

usesuse of hundreds of millions of dollars paid by ESML under the LSTK and related Project

Contracts to effect completion of the Project.

           251.       242. Essar Global’s conduct was not justified.

           252.       243. ESML suffered damages due to Essar Global’s tortious interference as

alleged above and in an amount to be proven at trial.

                                     FOURTEENTH CLAIM FOR RELIEF

            (Avoidance and Recovery of Fraudulent Transfers – Constructive)
 (Against Essar Constructions; Essar Global; Essar Project Management; Essar Projects-
India; Essar Projects-US; Essar Projects; Essar Logistics; Global Supplies; Essar Projects-
                              Middle East; Does 1-1000500)
    [11 U.S.C. §§ 544 and 550, and applicable state law, including Minn. Stat. § 513.44]

           253.       244. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 245252 of this Complaint with the same force and effect as though fully set

                                                        64
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS           Doc 119-1           Filed 07/03/19    Page 66 of 107




forth herein.

           254.       245. Under section 544(b) of the Bankruptcy Code, any debtor may avoid any

transfer of an interest of the debtor in property or any obligation incurred by the debtor that is

avoidable under applicable law by a creditor holding an unsecured claim that is allowable under

section 502 of the Bankruptcy Code or that is not allowable only under section 502(e) of the

Bankruptcy Code. The phrase “under applicable law” has been interpreted to include the states’

fraudulent transfer laws that would govern potentially fraudulent transactions.

           255.       246. The Company made the following transfers (collectively, including the Essar

Global Transfers (as defined below), the “Six Year Fraudulent Transfers”) of funds to or for

the benefit of the defendants to this claim, from July 8, 2010 through July 8, 2016:


                                             Entity                           Amount
                                                                              Received
                           Essar Constructions Limited                       $181,621,090
                           Essar Project Management Company Ltd.                  $3,744,718

                           Essar Projects (India) Limited                    $206,136,046
                           Essar Projects (USA) LLC                           $48,413,715
                           Essar Projects Limited                            $593,898,751
                           Essar Steel Algoma Inc.                                $2,684,458
                           Essar Logistics                                        $8,314,245
                           Global Supplies                                    $71,445,228
                           Trinity Coal Corporation35
                                                                                  $5,500,050
                                Total                                      $1,121,758,301

35
   Essar Steel Algoma, Inc. and Trinity Coal Corporation are not defendants in this case, but
transfers to them are identified to the extent that transfers were for the benefit of defendants or
funds were passed on to later transferees.
                                                            65
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 67 of 107




In addition, ESML transferred to Essar Global $79 million in June 2012, and $21,325,000 in

January 2013 as “loans” (together the “Essar Global Transfers”). Attached hereto as

Exhibit A are charts detailing the dates and amounts of all of the transfers to each affiliate

referenced above.

           256.       247. Each of the Six Year Fraudulent Transfers constituted a transfer of an

interest in the property of the Company.

           257.       248. Each of the Six Year Fraudulent Transfers was made for less than fair

consideration and less than reasonably equivalent value.

           258.       249. At the times of, and subsequent to, each of the Six Year Fraudulent

Transfers, the Company had at least one creditor with an allowable unsecured claim for

liabilities, which remained unsatisfied as of the Petition Date.

           259.       250. Each of the Six Year Fraudulent Transfers was made when ESML (1) was

engaged or was about to engage in a business or a transaction for which the remaining assets of

the debtor were unreasonably small in relation to the business or transaction; and/or (2) intended

to incur, or believed or reasonably should have believed that ESML would incur, debts beyond

ESML’s ability to pay as they became due.

           260.       251. By virtue of the foregoing, each of the Six Year Fraudulent Transfers was a

fraudulent transfer avoidable under applicable state law by a creditor holding an unsecured claim

that is allowable under section 502 of the Bankruptcy Code, and Plaintiff is entitled to avoid and

recover each of the Six Year Fraudulent Transfers under sections 544 and 550 of the Bankruptcy

Code.

           261.       252. Under section 550(a) of the Bankruptcy Code, “[e]xcept as otherwise


                                                       66
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 68 of 107




provided in this section, to the extent that a transfer is avoided under section 544, 545, 547, 548,

549, 553(b), or 724(a) of this title, the trustee may recover, for the benefit of the estate, the

property transferred, or, if the court so orders, the value of such property, from -- (1) the initial

transferee of such transfer or the entity for whose benefit such transfer was made; or (2) any

immediate or mediate transferee of such initial transferee.”

           262.       253. Each defendant to this claim is the initial transferee of one or more of the Six

Year Fraudulent Transfers, the entity for whose benefit one or more of the Six Year Fraudulent

Transfers was made, or an immediate or mediate transferee of the subject transfer.

           263.       254. The real names of Does 1-1000500 are not known or ascertainable by

Plaintiff at this time because Plaintiff has no way of knowing what the named defendants did

with the funds they received from the Six Year Fraudulent Transfers, which could include

transferring them to Doe defendants. Does 1-1000500 are the immediate or mediate transferees

of the subject transfers and are subject to liability pursuant to section 550 of the Bankruptcy

Code.

           264.       255. To the extent that one or more of the Six Year Fraudulent Transfers is

avoided, Plaintiff may recover the property transferred, or the value of the transferred property,

from each defendant to this claim pursuant to section 550(a) of the Bankruptcy Code.

           265.       256. Plaintiff seeks to recover damages from each defendant to this claim in an

amount equal to the dollar value of the property transferred pursuant to each of the Six Year

Fraudulent Transfers as of the date of the transfer, together with interest on that amount from the

date of the transfer, attorneys’ fees, and costs of suit and collection allowable by law.

                                      FIFTEENTH CLAIM FOR RELIEF

             (Avoidance and Recovery of Fraudulent Transfers – Intentional)
   (Essar Constructions; Essar Global; Essar Project Management; Essar Projects-India;
    Essar Projects-US; Essar Projects; Essar Logistics; Global Supplies; Essar Projects-
                                                        67
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 69 of 107




                                 Middle East; Does 1-1000500)
       [11 U.S.C. §§ 544 and 550, and applicable state law, including Minn. Stat. § 513.44]

           266.       257. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 258265 of this Complaint with the same force and effect as though fully set

forth herein.

           267.       258. Under section 544(b) of the Bankruptcy Code, a debtor may avoid any

transfer of an interest of the debtor in property or any obligation incurred by the debtor that is

avoidable under applicable law by a creditor holding an unsecured claim that is allowable under

section 502 of the Bankruptcy Code or that is not allowable only under section 502(e) of the

Bankruptcy Code. The phrase “under applicable law” has been interpreted to include the states’

fraudulent transfer laws that would govern potentially fraudulent transactions.

           268.       259. The Company made the Six Year Fraudulent Transfers of funds to or for the

benefit of the defendants to this claim.

           269.       260. Each of the Six Year Fraudulent Transfers constituted a transfer of an

interest in the property of the Company.

           270.       261. Each of the Six Year Fraudulent Transfers was made for less than fair

consideration and less than reasonably equivalent value.

           271.       262. At the times of, and subsequent to, each of the Six Year Fraudulent

Transfers, the Company had at least one creditor with an allowable unsecured claim for

liabilities, which remained unsatisfied as of the Petition Date.

           272.       263. Each of the Six Year Fraudulent Transfers (1) was made when the Company

was insolvent; (2) rendered the Company insolvent; and/or (3) left the Company with

unreasonably small capital in relation to the Company’s business at the time.

           273.       264. At the time of each of the Six Year Fraudulent Transfers, the Company

                                                        68
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 70 of 107




intended or believed that the Company would incur debts beyond its ability to pay as such debts

matured.

           274.       265. Each of the Six Year Fraudulent Transfers was made with the actual intent to

hinder, delay, or defraud present or future creditors.

           275.       266. By virtue of the foregoing, each of the Six Year Fraudulent Transfers was a

fraudulent transfer avoidable under applicable state law by a creditor holding an unsecured claim

that is allowable under section 502 of the Bankruptcy Code, and Plaintiff is entitled to avoid and

recover each of the Six Year Fraudulent Transfers under sections 544 and 550 of the Bankruptcy

Code.

           276.       267. Under section 550(a) of the Bankruptcy Code, “[e]xcept as otherwise

provided in this section, to the extent that a transfer is avoided under section 544, 545, 547, 548,

549, 553(b), or 724(a) of this title, the trustee may recover, for the benefit of the estate, the

property transferred, or, if the court so orders, the value of such property, from -- (1) the initial

transferee of such transfer or the entity for whose benefit such transfer was made; or (2) any

immediate or mediate transferee of such initial transferee.”

           277.       268. Each defendant to this claim is the initial transferee of one or more of the Six

Year Fraudulent Transfers, the entity for whose benefit one or more of the Six Year Fraudulent

Transfers was made, or an immediate or mediate transferee of the subject transfer.

           278.       269. The real names of Does 1-1000500 are not known or ascertainable by

Plaintiff at this time because Plaintiff has no way of knowing what the named defendants did

with the funds they received from the Six Year Fraudulent Transfers, which could include

transferring them to DOE defendants. Does 1-1000500 are the immediate or mediate transferees

of the subject transfers and are subject to liability pursuant to section 550 of the Bankruptcy


                                                        69
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 71 of 107




Code.

           279.       270. To the extent that one or more of the Six Year Fraudulent Transfers is

avoided, Plaintiff may recover the property transferred, or the value of the transferred property,

from each defendant to this claim pursuant to section 550(a) of the Bankruptcy Code.

           280.       271. Plaintiff seeks to recover damages from each defendant to this claim in an

amount equal to the dollar value of the property transferred pursuant to each of the Six Year

Fraudulent Transfers as of the date of the transfer, together with interest on that amount from the

date of the transfer, attorneys’ fees, and costs of suit and collection allowable by law.

                                      SIXTEENTH CLAIM FOR RELIEF

             (Avoidance and Recovery of Fraudulent Transfers – Constructive)
   (Essar Constructions; Essar Global; Essar Project Management; Essar Projects-India;
    Essar Projects-US; Essar Projects; Essar Logistics; Global Supplies; Essar Projects-
                               Middle East; Does 1-1000500)
     [11 U.S.C. §§ 544 and 550, and applicable state law, including Minn. Stat. § 513.45]

           281.       272. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 273280 of this Complaint with the same force and effect as though fully set

forth herein.

           282.       273. Under Section 544(b) of the Bankruptcy Code, any debtor may avoid any

transfer of an interest of the debtor in property or any obligation incurred by the debtor that is

avoidable under applicable law by a creditor holding an unsecured claim that is allowable under

section 502 of the Bankruptcy Code or that is not allowable only under section 502(e) of the

Bankruptcy Code. The phrase “under applicable law” has been interpreted to include the states’

fraudulent transfer laws that would govern potentially fraudulent transactions.

           283.       274. The Company made the Six Year Fraudulent Transfers to or for the benefit

of the defendants to this claim, from July 8, 2010 through July 8, 2016.


                                                        70
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 72 of 107




           284.       275. Each of the Six Year Fraudulent Transfers constituted a transfer of an

interest in the property of the Company.

           285.       276. At the times of, and subsequent to, each of the Six Year Fraudulent

Transfers, the Company had at least one creditor with an allowable unsecured claim for

liabilities, which remained unsatisfied as of the Petition Date.

           286.       277. Each of the Six Year Fraudulent Transfers (1) was made was made for less

than fair consideration and less than reasonably equivalent value; and (2) at a time when ESML

was insolvent and/or became insolvent as a result of the Six Year Fraudulent Transfer.

           287.       278. Each of the Six Year Fraudulent Transfers was made to an insider for an

antecedent debt at a time in which ESML was insolvent, and the insider had reasonable cause to

believe that ESML was insolvent.

           288.       279. By virtue of the foregoing, each of the Six Year Fraudulent Transfers was a

fraudulent transfer avoidable under applicable state law by a creditor holding an unsecured claim

that is allowable under section 502 of the Bankruptcy Code, and Plaintiff is entitled to avoid and

recover each of the Six Year Fraudulent Transfers under sections 544 and 550 of the Bankruptcy

Code.

           289.       280. Under section 550(a) of the Bankruptcy Code, “[e]xcept as otherwise

provided in this section, to the extent that a transfer is avoided under section 544, 545, 547, 548,

549, 553(b), or 724(a) of this title, the trustee may recover, for the benefit of the estate, the

property transferred, or, if the court so orders, the value of such property, from -- (1) the initial

transferee of such transfer or the entity for whose benefit such transfer was made; or (2) any

immediate or mediate transferee of such initial transferee.”

           290.       281. Each defendant to this claim is the initial transferee of one or more of the Six


                                                        71
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 73 of 107




Year Fraudulent Transfers, the entity for whose benefit one or more of the Six Year Fraudulent

Transfers was made, or an immediate or mediate transferee of the subject transfer.

           291.       282. The real names of Does 1-1000500 are not known or ascertainable by

Plaintiff at this time because Plaintiff has no way of knowing what the named defendants did

with the funds they received from the Six Year Fraudulent Transfers, which could include

transferring them to Doe defendants. Does 1-1000500 are the immediate or mediate transferees

of the subject transfers and are subject to liability pursuant to section 550 of the Bankruptcy

Code.

           292.       283. To the extent that one or more of the Six Year Fraudulent Transfers is

avoided, Plaintiff may recover the property transferred, or the value of the transferred property,

from each defendant to this claim pursuant to section 550(a) of the Bankruptcy Code.

           293.       284. Plaintiff seeks to recover damages from each defendant to this claim in an

amount equal to the dollar value of the property transferred pursuant to each of the Six Year

Fraudulent Transfers as of the date of the transfer, together with interest on that amount from the

date of the transfer, attorneys’ fees, and costs of suit and collection allowable by law.

                                     SEVENTEENTH CLAIM FOR RELIEF

             (Avoidance and Recovery of Fraudulent Transfers – Constructive)
   (Essar Constructions; Essar Global; Essar Project Management; Essar Projects-India;
      Essar Projects-US; Essar Projects; Essar Projects-Middle East; Does 1-1000500)
                            [11 U.S.C. §§ 548(a)(1)(B) and 550]

           294.       285. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 286293 of this Complaint with the same force and effect as though fully set

forth herein.

           295.       286. Within two years of the Petition Date, the Company made the following

transfers of funds (collectively, the “Two Year Fraudulent Transfers”) to or for the benefit of

                                                        72
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS           Doc 119-1           Filed 07/03/19    Page 74 of 107




the defendants to this claim:




                                            Entity                           Amount
                                                                             Received
                           Essar Constructions Limited                        $29,901,519
                           Essar Project Management Company Ltd                    $443,598

                           Essar Projects (India) Limited                     $40,413,130
                           Essar Projects (USA) LLC                           $47,902,824
                           Essar Projects Limited                            $475,782,755
                           Essar Steel Algoma Inc                                 $1,980,385
                                Total                                        $596,424,211


           296.       287. Attached hereto as Exhibit B are charts detailing the dates and amounts of

all of the transfers to each affiliate referenced above.

           297.       288. Each of the Two Year Fraudulent Transfers constituted a transfer of an

interest in the property of the Company.

           298.       289. Each of the Two Year Fraudulent Transfers was made for less than fair

consideration and less than a reasonably equivalent value.

           299.       290. At the times of, and subsequent to, each of the Two Year Fraudulent

Transfers, the Company had at least one creditor with an allowable unsecured claim for

liabilities, which remained unsatisfied as of the Petition Date.

           300.       291. Each of the Two Year Fraudulent Transfers (1) was made when the

Company was insolvent; (2) rendered the Company insolvent; (3) left the Company with

unreasonably small capital in relation to the Company’s business at the time; or (4) was made to



                                                            73
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 75 of 107




or for the benefit of an insider.

           301.       292. At the time of each of the Two Year Fraudulent Transfers, the Company

incurred and intended, or believed that the Company would incur, debts that would be beyond its

ability to pay as such debts matured.

           302.       293. By virtue of the foregoing, each of the Two Year Fraudulent Transfers was a

fraudulent transfer avoidable under section 548(a)(1)(B) of the Bankruptcy Code, and Plaintiff is

entitled to recover each of the Two Year Fraudulent Transfers under section 550 of the

Bankruptcy Code.

           303.       294. Under section 550(a) of the Bankruptcy Code, “[e]xcept as otherwise

provided in this section, to the extent that a transfer is avoided under section 544, 545, 547, 548,

549, 553(b), or 724(a) of this title, the trustee may recover, for the benefit of the estate, the

property transferred, or, if the court so orders, the value of such property, from -- (1) the initial

transferee of such transfer or the entity for whose benefit such transfer was made; or (2) any

immediate or mediate transferee of such initial transferee.”

           304.       295. Each defendant to this claim is the initial transferee of one or more of the

Two Year Fraudulent Transfers, the entity for whose benefit one or more of the Two Year

Fraudulent Transfers was made, or an immediate or mediate transferee of the subject transfer.

           305.       296. The real names of Does 1-1000500 are not known or ascertainable by

Plaintiff at this time because Plaintiff has no way of knowing what the named defendants did

with the funds they received from the Two Year Fraudulent Transfers, which could include

transferring them to DOE defendants. Does 1-1000500 are the immediate or mediate transferees

of the subject transfers and are subject to liability pursuant to section 550 of the Bankruptcy

Code.


                                                        74
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 76 of 107




           306.       297. To the extent that one or more of the Two Year Fraudulent Transfers is

avoided, Plaintiff may recover the property transferred, or the value of the transferred property,

from each defendant to this claim pursuant to section 550(a) of the Bankruptcy Code.

           307.       298. Plaintiff seeks to recover damages from each defendant to this claim in an

amount equal to the dollar value of the property transferred pursuant to each of the Two Year

Fraudulent Transfers as of the date of the transfer, together with interest on that amount from the

date of the transfer, attorneys’ fees, and costs of suit and collection allowable by law.

                                     EIGHTEENTH CLAIM FOR RELIEF

             (Avoidance and Recovery of Fraudulent Transfers – Intentional)
   (Essar Constructions; Essar Global; Essar Project Management; Essar Projects-India;
      Essar Projects-US; Essar Projects; Essar Projects-Middle East; Does 1-1000500)
                            [11 U.S.C. §§ 548(a)(1)(A) and 550]

           308.       299. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 300307 of this Complaint with the same force and effect as though fully set

forth herein.

           309.       300. Within two years of the Petition Date, the Company made the Two Year

Fraudulent Transfers of funds to or for the benefit of the defendants to this claim.

           310.       301. Each of the Two Year Fraudulent Transfers constituted a transfer of an

interest in the property of the Company.

           311.       302. Each of the Two Year Fraudulent Transfers was made for less than fair

consideration and less than a reasonably equivalent value.

           312.       303. At the times of, and subsequent to, each of the Two Year Fraudulent

Transfers, the Company had at least one creditor with an allowable unsecured claim for

liabilities, which remained unsatisfied as of the Petition Date.

           313.       304. Each of the Two Year Fraudulent Transfers (1) was made when the

                                                        75
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 77 of 107




Company was insolvent; (2) rendered the Company insolvent; (3) left the Company with

unreasonably small capital in relation to the Company’s business at the time; or (4) was made to

or for the benefit of an insider.

           314.       305. At the time of each of the Two Year Fraudulent Transfers, the Company

incurred and intended, or believed that the Company would incur, debts that would be beyond its

ability to pay as such debts matured.

           315.       306. Each of the Two Year Fraudulent Transfers was made with the actual intent

to hinder, delay, or defraud an entity to which the Company was or became indebted, on or after

the date of the transfer.

           316.       307. By virtue of the foregoing, each of the Two Year Fraudulent Transfers was a

fraudulent transfer avoidable under section 548(a)(1)(B) of the Bankruptcy Code, and Plaintiff is

entitled to recover each of the Two Year Fraudulent Transfers under section 550 of the

Bankruptcy Code.

           317.       308. Under section 550(a) of the Bankruptcy Code, “[e]xcept as otherwise

provided in this section, to the extent that a transfer is avoided under section 544, 545, 547, 548,

549, 553(b), or 724(a) of this title, the trustee may recover, for the benefit of the estate, the

property transferred, or, if the court so orders, the value of such property, from -- (1) the initial

transferee of such transfer or the entity for whose benefit such transfer was made; or (2) any

immediate or mediate transferee of such initial transferee.”

           318.       309. Each defendant to this claim is the initial transferee of one or more of the

Two Year Fraudulent Transfers, the entity for whose benefit one or more of the Two Year

Fraudulent Transfers was made, or an immediate or mediate transferee of the subject transfer.

           319.       310. The real names of Does 1-1000500 are not known or ascertainable by


                                                        76
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 78 of 107




Plaintiff at this time because Plaintiff has no way of knowing what the named defendants did

with the funds they received from the Two Year Fraudulent Transfers, which could include

transferring them to DOE defendants. Does 1-1000500 are the immediate or mediate transferees

of the subject transfers and are subject to liability pursuant to section 550 of the Bankruptcy

Code.

           320.       311. To the extent that one or more of the Two Year Fraudulent Transfers is

avoided, Plaintiff may recover the property transferred, or the value of the transferred property,

from each defendant to this claim pursuant to section 550(a) of the Bankruptcy Code.

           321.       312. Plaintiff seeks to recover damages from each defendant to this claim in an

amount equal to the dollar value of the property transferred pursuant to each of the Two Year

Fraudulent Transfers as of the date of the transfer, together with interest on that amount from the

date of the transfer, attorneys’ fees, and costs of suit and collection allowable by law.

                                     NINETEENTH CLAIM FOR RELIEF

                    (Avoidance and Recovery of Preferential Transfers)
   (Against Essar Constructions; Essar Projects-India; Essar Projects-US; Essar Projects;
                       Essar Projects-Middle East; Does 1-1000500)
                                 [11 U.S.C. §§ 547 and 550]

           322.       313. Plaintiff repeats and re-alleges each and every allegation contained in

paragraphs 1 through 314320 of this Complaint with the same force and effect as though fully set

forth herein.

           323.       314. Under section 547 of the Bankruptcy Code, any Debtor may avoid any

transfer of an interest of the Debtor in property, (1) to or for the benefit of a creditor, (2) for or

on account of an antecedent debt owed by the Debtor before such transfer was made, (3) made

while the Debtor was insolvent, (4) made (A) on or within 90 days before the date of the filing of

the petition, or (B) within one year before the date of the filing of the petition, if such creditor at

                                                        77
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS              Doc 119-1        Filed 07/03/19   Page 79 of 107




the time of such transfer was an insider, and (5) that enables such creditor to receive more than

such creditor would receive if (A) the Debtor’s case were a case under chapter 7 of the

Bankruptcy Code, (B) the transfer had not been made, and (C) such creditor received payment of

such debt to the extent provided by the provisions of the Bankruptcy Code.

           324.       315. Within one year of the Petition Date, the Company made transfers

(collectively, the “Preferential Transfers”) of funds to the defendants to this claim, including

but not limited to, the following:




                                                Entity                       Amount
                                                                             Received
                                Essar Constructions Limited                  $27,061,274
                                Essar Projects (India) Limited                $3,093,883
                                Essar Projects (USA) LLC                     $10,036,597
                                Essar Projects Limited                       $52,292,649
                                  Total                                      $92,484,403


           325.       316. Attached hereto as Exhibit C are charts detailing the dates and amounts of

all of the transfers to each affiliate referenced above.

           326.       317. Each of the Preferential Transfers constituted a transfer of an interest in the

Company’s property.

           327.       318. Each of the Preferential Transfers was to or for the benefit of a creditor.

           328.       319. Each of the Preferential Transfers was for or on account of an antecedent

debt owed by the Company before it was made.

           329.       320. Each of the Preferential Transfers was made while the Company was


                                                            78
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 80 of 107




insolvent.

           330.       321. Each of the Preferential Transfers was made on or within 90 days before the

Petition Date, or was to an insider within the meaning of section 101(31) of the Bankruptcy

Code and was made between ninety days and one year before the Petition Date.

           331.       322. Each of the Preferential Transfers enabled such creditor to receive more than

the creditor would receive if (A) the Company’s cases were cases under chapter 7 of the

Bankruptcy Code, (B) the transfer had not been made, and (C) such creditor received payment of

such debt to the extent provided by the provisions of the Bankruptcy Code.

           332.       323. Each of the Preferential Transfers constitutes an avoidable preferential

transfer, within the meaning of section 547 of the Bankruptcy Code.

           333.       324. By virtue of the foregoing, Plaintiff is entitled to avoid and recover each of

the Preferential Transfers under sections 547(b) and 550 of the Bankruptcy Code.

           334.       325. Under section 550(a) of the Bankruptcy Code, “[e]xcept as otherwise

provided in this section, to the extent that a transfer is avoided under section 544, 545, 547, 548,

549, 553(b), or 724(a) of this title, the trustee may recover, for the benefit of the estate, the

property transferred, or, if the court so orders, the value of such property, from -- (1) the initial

transferee of such transfer or the entity for whose benefit such transfer was made; or (2) any

immediate or mediate transferee of such initial transferee.”

           335.       326. Each defendant to this claim is the initial transferee of one or more of the

Preferential Transfers, the entity for whose benefit one or more of the Preferential Transfers was

made, or an immediate or mediate transferee of the subject transfer.

           336.       327. The real names of Does 1-1000500 are not known or ascertainable by

Plaintiff at this time because Plaintiff has no way of knowing what the named defendants did


                                                        79
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1         Filed 07/03/19   Page 81 of 107




with the funds they received from the Preferential Transfers, which could include transferring

them to Doe defendants. Does 1-1000500 are the immediate or mediate transferees of the

subject transfers and are subject to liability pursuant to section 550 of the Bankruptcy Code.

           337.       328. To the extent that one or more of the Preferential Transfers is avoided,

Plaintiff may recover the property transferred, or the value of the transferred property, from each

defendant to this claim pursuant to section 550(a) of the Bankruptcy Code.

           338.       329. Plaintiff seeks to recover damages from each defendant to this claim in an

amount equal to the dollar value of the property transferred pursuant to each of the Preferential

Transfers as of the date of the transfer, together with interest on that amount from the date of the

transfer, attorneys’ fees, and costs of suit and collection allowable by law.

                                      TWENTIETH CLAIM FOR RELIEF

                                         (Breach of Fiduciary Duty)
                                           (Against Essar Global)

           330. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1

through 345 of this Complaint with the same force and effect as though fully set forth herein.

           331. On information and belief, Essar Global has at all relevant times been the indirect

owner of 100% of the shares of ESML. On information and belief, Essar Global and personnel

designated by Essar Global had the power to appoint a controlling number of members to

ESML’s board of directors/governors and to the boards of each of the Essar Affiliates. On

information and belief, Essar Global and personnel designated by Essar Global exercised control

over the board and the business affairs of ESML and over the business affairs of other Essar

Affiliates, including Essar Projects. As the ultimate controlling shareholder of ESML, Essar

Global had fiduciary duties to ESML to act with the utmost good faith, loyalty, fair dealing, and

due care toward ESML and in furtherance of the best interests of ESML.

                                                        80
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 82 of 107




           332. Essar Global also owed fiduciary duties to ESML’s creditors because ESML was

insolvent or operating in the zone of insolvency at all relevant times. Essar Global had fiduciary

duties to act with the utmost good faith, loyalty, fair dealing, and due care toward ESML’s

creditors and in furtherance of the best interests of ESML’s creditors.

           333. Essar Global’s duties included abstaining from self-dealing and pursuing interests

not shared by ESML and its creditors.

           334. In directing and conducting the actions set forth above, on information and belief,

Essar Global breached its duties of good faith, loyalty, fair dealing, and due care, including by:

                 Directing the diversion to Essar Global, and converting to Essar Global’s own uses

                      or the uses of preferred Essar Affiliates, hundreds of millions of dollars paid by

                      ESML under the LSTK and related Project Contracts to effect completion of the

                      Project;

                 Directing ESML to make loans to Essar Global, including $79 million loaned to

                      Essar Global in June 2012, $325,000 loaned to Essar Global in January 2013 and

                      $21 million loaned to Essar Global in January 2013, which loans damaged

                      ESML;

                 Directing ESML to undertake the issuance of, extend the escrow period for, and

                      ultimately redeem at a premium, bonds in 2014 at an expense to ESML of over

                      $40 million, which provided no benefit to ESML;

                 Directing ESML to pay $3.3 million to an Essar affiliate in exchange for no value;

                 Directing the release of the $5 million claim in the Trinity bankruptcy case;

                 Breaching Essar Global’s promises and commitments to contribute equity to ESML

                      as required or in a timely manner, to allow ESML to timely proceed with the

                                                        81
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS             Doc 119-1        Filed 07/03/19   Page 83 of 107




                      Project and ultimately to complete the Project, including but not limited to as

                      evidenced by the 2010 Essar Global Guarantee, the “2014 Credit and Security

                      Agreement” and the “Equity Contribution Agreement.”

           335. Essar Global’s breaches constituted, at a minimum, gross negligence and/or

recklessness.

           336. Essar Global’s conduct constituted self-dealing, and harmed and did not benefit

ESML and its creditors, and instead enriched Essar Global.

           337. Essar Global knew, recklessly disregarded, or should have known that the above

described conduct was not in ESML’s best interests.

           338. As a direct and proximate result of Essar Global’s breaches of their fiduciary duties,

ESML was damaged in an amount to be proven at trial. Essar Global is liable to ESML and its

creditors for damages and equitable remedies resulting from their flagrant breaches of fiduciary

duties.

                                    TWENTIETH-FIRST CLAIM FOR RELIEF

                                   (Aiding and Abetting Breach of Fiduciary Duty)
                                (Against Essar Global; Essar Projects; Does 1-1000500)

           339.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 354338 of this Complaint with the same force and effect as though fully set forth

herein.

           340.       As set forth in the Twentieth Claim for Relief, the Officer/Director Defendants

owed fiduciary duties to ESML and its creditors to act with the utmost good faith, loyalty, fair

dealing, and due care toward ESML and its creditors and in furtherance of the best interests of

ESML and its creditors.

           341.       As described in the Twentieth Claim for Relief, the Officer/Director Defendants

                                                           82
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 84 of 107




breached their fiduciary duties in multiple respects.

           342.       Essar Global and Essar Projects aided and abetted the Officer/Director

Defendants’ breaches of fiduciary duties because, among other things, they knew of the

Officer/Director Defendants’ fiduciary duties, yet knowingly participated in and substantially

assisted the Officer/Director Defendants’ breaches of those duties, as further alleged herein.

           343.       Essar Global and Essar Projects knew that ESML was insolvent or operating in

the zone of insolvency.

           344.       Essar Global and Essar Projects knew or recklessly disregarded that the

transactions identified in the Twentieth Claim for Relief would harm ESML.

           345.       Notwithstanding this knowledge, Essar Global and Essar Projects knowingly

participated in the Officer/Director Defendants’ breaches of fiduciary duties by encouraging and

scheming with the Officer/Director Defendants to implement the transactions identified in the

Twentieth Claim for Relief.

           346.       By aiding and abetting the Officer/Director Defendants’ breaches of fiduciary

duties, Essar Global and Essar Projects proximately caused hundreds of millions of dollars in

damages to ESML. Essar Global and Essar Projects are liable to ESML and its creditors for

damages (and equitable remedies) resulting from their aiding and abetting of the Officer/Director

Defendants’ breaches of fiduciary duties.

   TWENTIETH-FIRST CLAIM FOR RELIEF
                              TWENTIETH-SECOND CLAIM FOR RELIEF

                          (Alter Ego/Single Enterprise Liability)
  (Against Essar Global for Plaintiff’s Claims Against Each of Essar Global’s Subsidiaries
                                        and Affiliates)

           347.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 362346 of this Complaint with the same force and effect as though fully set forth


                                                       83
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 85 of 107




herein.

           348.       At all relevant times, Essar Global controlled and dominated its subsidiaries and

affiliates, causing its subsidiaries and affiliates, including the Essar Affiliates named as

defendants herein, to have no separate existences and to act as mere instrumentalities of Essar

Global. The corporate structure owned, directed, and controlled by Essar Global was merely a

facade masking a single enterprise acting in concert for the benefit of Essar Global.

           349.       Essar Global exerted pervasive control over its subsidiaries and affiliates,

including ESML, and disregarded corporate and fiscal formalities. As alleged above, on

information and belief, certain of Essar Global’s direct and indirect subsidiaries, including those

identified in this Complaint, were inadequately capitalized. Essar Global caused its subsidiaries

to transfer hundreds of millions of dollars in funds earmarked for the Project between affiliates.

At all relevant times, Essar Global and its subsidiaries dictated the terms of the contracts that

ESML entered into with its affiliates and such contracts were not negotiated at arm’s length.

Essar Global maintained unified administrative control over its subsidiaries and affiliates by

sharing board members, officers, directors, and employees. At all relevant times, Essar Global

abused the corporate structure of its subsidiaries and affiliates to engage in fraudulent and

deceptive conduct.

           350.       As a direct result of Essar Global’s pervasive domination and control over its

subsidiaries and affiliates, Essar Global’s subsidiaries and affiliates breached agreements,

engaged in fraudulent and deceptive conduct, failed to perform contractual obligations, and

otherwise engaged in activity giving rise to Plaintiff’s claims. Recognizing any corporate

separateness as between Essar Affiliates would promote injustice, inequity, and fraud, and injure

Plaintiff and its creditors.


                                                        84
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1         Filed 07/03/19   Page 86 of 107




           351.       In light of Essar Global’s control over its subsidiaries and affiliates, any pretense

of corporate separateness as between Essar Affiliates should be disregarded, and Essar Global

should be held liable for Plaintiff’s claims against each of Essar Global’s subsidiaries and

affiliates.

   TWENTIETH-SECOND CLAIM FOR RELIEF
                               TWENTIETH-THIRD CLAIM FOR RELIEF

                                           (Declaratory Judgment)
                                            (Against Essar Global)

           352.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 367351 of this Complaint with the same force and effect as though fully set forth

herein.

           353.       Essar Global controlled and dominated all aspects of Plaintiff, causing Plaintiff to

have no separate existence and to act merely as an instrumentality and alter ego of Essar Global.

           354.       From the outset, Essar Global undercapitalized Plaintiff, failed to make agreed

upon equity contributions, and exerted pervasive control over Plaintiff’s business operations.

           355.       As a direct result of Essar Global’s domination and control over Plaintiff, Plaintiff

incurred massive debt obligations to its creditors, failed to perform contractual obligations, and

incurred significant costs and expenses above and beyond the cost to complete the Project.

           356.       Given Essar Global’s pervasive domination and control over Plaintiff, Plaintiff’s

corporate separateness should be disregarded. Inequity and injustice would result if Essar

Global were not held responsible for the debts incurred by Plaintiff.

           357.        Accordingly, Plaintiff is entitled to a judgment declaring that Essar Global is

legally responsible for all of the debts and liabilities of Plaintiff.




                                                         85
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 87 of 107




  TWENTIETH-THIRD CLAIM FOR RELIEF
                             TWENTIETH-FOURTH CLAIM FOR RELIEF

                                       (Disallowance of Claim No. 179)
                                        (Against Essar Constructions)
                                         [11 U.S.C. § 502(b) and (d)]

           358.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 373357 of this Complaint with the same force and effect as though fully set forth

herein.

           359.       Plaintiff objects to the allowance of Claim No. 179 in its entirety.

           360.       Plaintiff adopts and incorporates by reference the objections to allowance of

Claim No. 179 in the Claim Objection.

           361.       Essar Constructions is an entity from which property is recoverable under section

550 of the Bankruptcy Code.

           362.       Essar Constructions is a transferee of certain Six Year Fraudulent Transfers

avoidable under section 544 of the Bankruptcy Code.

           363.       Essar Constructions is a transferee of certain Two Year Fraudulent Transfers

avoidable under section 548 of the Bankruptcy Code.

           364.       Essar Constructions is a transferee of certain Preferential Transfers avoidable

under section 547 of the Bankruptcy Code.

           365.       Essar Constructions has not repaid the amount of the Six Year Fraudulent

Transfers, Two Year Fraudulent Transfers, or Preferential Transfers, or turned over such

property to the Debtors, for which Essar Constructions is liable under section 550 of the

Bankruptcy Code.

           366.       Pursuant to section 502(d) of the Bankruptcy Code, any and all claims of Essar

Constructions, including those asserted in Claim No. 179, against the Debtors must be


                                                        86
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS            Doc 119-1        Filed 07/03/19   Page 88 of 107




disallowed until such time that Essar Constructions pays to Plaintiff an amount equal to the

aggregate amount of the Six Year Fraudulent Transfers, Two Year Fraudulent Transfers, and

Preferential Transfers received by Essar Constructions, plus interest thereon and costs.

           367.       Claim No. 179 includes interest or other charges.

           368.       Essar Constructions failed to attach a statement itemizing prepetition interest,

fees, expenses, or other charges as required by Bankruptcy Rule 3001(c)(2)(A).

           369.       Any interest, fees, expenses, or other charges included in Claim No. 179 must be

disallowed for failure to provide an itemized statement.

           370.       To the extent that any of the aforementioned interest is unmatured interest, such

interest must be disallowed pursuant to section 502(b)(2) of the Bankruptcy Code.

           371.       Claim No. 179 is unenforceable against the Debtor based on the causes of action

pleaded above pursuant to section 502(b)(1) of the Bankruptcy Code.

           372.       No money is owed to Essar Constructions on account of its contract with the

Debtor or otherwise. No basis exists in law or equity to allow any claim of Essar Constructions

against the Debtor.

   TWENTIETH-FOURTH CLAIM FOR RELIEF
                              TWENTIETH-FIFTH CLAIM FOR RELIEF

                                (Disallowance and Reclassification of Claim No. 180)
                                            (Against Essar Projects-US)
                                        [11 U.S.C. §§ 502(b) and (d) and 507]

           373.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 388372 of this Complaint with the same force and effect as though fully set forth

herein.

           374.       Plaintiff objects to the allowance of Claim No. 180 in its entirety.

           375.       Plaintiff adopts and incorporates by reference the objections to allowance of


                                                          87
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 89 of 107




Claim No. 180 in the Claim Objection.

           376.       Essar Projects-US is an entity from which property is recoverable under section

550 of the Bankruptcy Code.

           377.       Essar Projects-US is a transferee of certain Six Year Fraudulent Transfers

avoidable under section 544 of the Bankruptcy Code.

           378.       Essar Projects-US is a transferee of certain Two Year Fraudulent Transfers

avoidable under section 548 of the Bankruptcy Code.

           379.       Essar Projects-US is a transferee of certain Preferential Transfers avoidable under

section 547 of the Bankruptcy Code.

           380.       Essar Projects-US has not repaid the amount of the Six Year Fraudulent

Transfers, Two Year Fraudulent Transfers, or Preferential Transfers, or turned over such

property to the Debtors, for which Essar Projects-US is liable under section 550 of the

Bankruptcy Code.

           381.       Pursuant to section 502(d) of the Bankruptcy Code, any and all claims of Essar

Projects-US, including those asserted in Claim No. 180, against the Debtors must be disallowed

until such time that Essar Projects-US pays to Plaintiff an amount equal to the aggregate amount

of the Six Year Fraudulent Transfers, Two Year Fraudulent Transfers, and Preferential Transfers

received by Essar Projects-US, plus interest thereon and costs.

           382.       Claim No. 180 includes interest and other charges.

           383.       Essar Projects-US failed to attach a statement itemizing prepetition interest, fees,

expenses, or other charges as required by Bankruptcy Rule 3001(c)(2)(A).

           384.       Any interest, fees, expenses, or other charges included in Claim No. 180 must be

disallowed for failure to provide an itemized statement.


                                                        88
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 90 of 107




           385.       To the extent that any of the aforementioned interest is unmatured interest, such

interest must be disallowed pursuant to section 502(b)(2) of the Bankruptcy Code.

           386.       Essar Projects-US filed $1,318,157 of Claim No. 180 as a priority claim under

section 507(a)(4), (5), and (8) of the Bankruptcy Code. To the extent allowed, this portion of

Claim No. 180 should be reclassified as a non-priority claim as there are no grounds for any of

Claim No. 180 to be classified as a priority claim.

           387.       Section 507(a)(4) and (5) of the Bankruptcy Code provides priority status for

(1) wages, salaries, or commissions and (2) contributions to an employee benefit plan,

respectively, earned within 180 days of the Petition Date. Priority status is capped at $12,850 for

claims under both these subsections. On information and belief, Essar Projects-US is not an

employee of the Debtors and is not the beneficiary of an employee benefit plan provided by the

Debtors. Even if Essar Projects-US were eligible to file a priority claim under section 507(a)(4)

and (5) of the Bankruptcy Code, the $1,318,157 priority claim far exceeds the $12,850 cap.

           388.       Section 507(a)(8) of the Bankruptcy Code provides priority status for certain

taxes levied by governmental units. Upon information and belief, Essar Projects-US is not a

governmental unit and therefore cannot avail itself of the priority classification under section

507(a)(8) of the Bankruptcy Code.

           389.       Claim No. 180 is unenforceable against the Debtor based on the causes of action

pleaded above pursuant to section 502(b)(1) of the Bankruptcy Code.

           390.       No money is owed to Essar Projects-US on account of its contract with the Debtor

or otherwise. No basis exists in law or equity to allow any claim of Essar Projects-US against

the Debtor.




                                                       89
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 91 of 107




     TWENTIETH-FIFTH CLAIM FOR RELIEF
                                TWENTIETH-SIXTH CLAIM FOR RELIEF

               (Disallowance and Reclassification of Claim No. 181 and Claim No. 182)
                                   (Against Essar Projects-India)
                             [11 U.S.C. §§ 502(b), (d), and (e), 507, 509]

           391.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 406390 of this Complaint with the same force and effect as though fully set forth

herein.

           392.       Plaintiff objects to the allowance of Claim No. 181 and Claim No. 182 in their

entirety.

           393.       Plaintiff adopts and incorporates by reference the objections to allowance of

Claim No. 181 and Claim No. 182 in the Claim Objection.

           394.       Essar Projects-India is an entity from which property is recoverable under section

550 of the Bankruptcy Code.

           395.       Essar Projects-India is a transferee of certain Six Year Fraudulent Transfers

avoidable under section 544 of the Bankruptcy Code.

           396.       Essar Projects-India is a transferee of certain Two Year Fraudulent Transfers

avoidable under section 548 of the Bankruptcy Code.

           397.       Essar Projects-India is a transferee of certain Preferential Transfers avoidable

under section 547 of the Bankruptcy Code.

           398.       Essar Projects-India has not repaid the amount of the Six Year Fraudulent

Transfers, Two Year Fraudulent Transfers, or Preferential Transfers, or turned over such

property to the Debtors, for which Essar Projects-India is liable under section 550 of the

Bankruptcy Code.

           399.       Pursuant to section 502(d) of the Bankruptcy Code, any and all claims of Essar


                                                        90
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 92 of 107




Projects-India, including those asserted in Claim No. 181 and Claim No. 182, against the

Debtors must be disallowed until such time that Essar Projects-India pays to Plaintiff an amount

equal to the aggregate amount of the Six Year Fraudulent Transfers, Two Year Fraudulent

Transfers, and Preferential Transfers received by Essar Projects-India, plus interest thereon and

costs.

           400.       Claim No. 181 and Claim No. 182 include interest and other charges.

           401.       Essar Projects-India failed to attach a statement itemizing prepetition interest,

fees, expenses, or other charges as required by Bankruptcy Rule 3001(c)(2)(A) to either Claim

No. 181 and Claim No. 182.

           402.       Any interest, fees, expenses, or other charges included in Claim No. 181 and

Claim No. 182 must be disallowed for failure to provide an itemized statement.

           403.       To the extent that any of the aforementioned interest is unmatured interest, such

interest must be disallowed pursuant to section 502(b)(2) of the Bankruptcy Code.

           404.       Essar Projects-India filed $26,005,688 of Claim No. 181 as a priority claim under

section 507(a)(4), (5), and (8) of the Bankruptcy Code. To the extent allowed, this portion of

Claim No. 181 should be reclassified as a non-priority claim as there are no grounds for any of

Claim No. 181 to be classified as a priority claim.

           405.       Section 507(a)(4) and (5) of the Bankruptcy Code provides priority status for

(1) wages, salaries, or commissions and (2) contributions to an employee benefit plan,

respectively, earned within 180 days of the Petition Date. Priority status is capped at $12,850 for

claims under both these subsections. On information and belief, Essar Projects-India is not an

employee of the Debtors and is not the beneficiary of an employee benefit plan provided by the

Debtors. Even if Essar Projects-India were eligible to file a priority claim under section


                                                        91
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 93 of 107




507(a)(4) and (5) of the Bankruptcy Code, the $26,005,688 priority claim far exceeds the

$12,850 cap.

           406.       Section 507(a)(8) of the Bankruptcy Code provides priority status for certain

taxes levied by governmental units. Upon information and belief, Essar Projects-India is not a

governmental unit and therefore cannot avail itself of the priority classification under section

507(a)(8) of the Bankruptcy Code.

           407.       Claim No. 182 must be disallowed under section 502(e)(1) of the Bankruptcy

Code. Section 502(e)(1)(B) of the Bankruptcy Code states that a claim for reimbursement will

be disallowed if the claim is contingent at the time of allowance or disallowance, specifically:

                      the court shall disallow any claim for reimbursement or
                      contribution of an entity that is liable with the debtor on or has
                      secured the claim of a creditor, to the extent that . . . (B) such
                      claim for reimbursement or contribution is contingent as of the
                      time of allowance or disallowance of such claim for
                      reimbursement or contribution.

11 U.S.C. § 502(e)(1)(B). The legislative history to section 502(e)(1)(B) explains:

                      [Section 502(e)(1)(B)] requires disallowance of the claim for
                      reimbursement or contribution of a co-debtor, surety or guarantor
                      of an obligation of the debtor, unless the claim of the creditor on
                      such obligation has been paid in full. The provision prevents
                      competition between a creditor and his guarantor for the limited
                      proceeds in the estate.

H.R. Rep. No. 595, 95th Cong., 1st Sess. 354 (1977), reprinted in 1978 U.S.C.C.A.N. 5963; Sen.

Rep. No. 989, 95th Cong. 2d Sess. 65 (1978), reprinted in 1978 U.S.C.C.A.N. 5851. In other

words, section 502(e)(1)(B) applies to contingent claims held by a co-debtor, surety, or

guarantor but not to those creditors with a direct contingent claim against the estate. To the

extent that a co-debtor has paid the underlying claim, the contingent claim becomes fixed and

allowable.


                                                       92
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 94 of 107




           408.       A claim will be disallowed where the following three elements are met: (1) the

claim is for reimbursement or contribution; (2) the claimant is liable with the debtor on the

claim; and (3) the claim is contingent at the time of its allowance or disallowance. The time of

allowance or disallowance of a claim filed pursuant to section 501 of the Bankruptcy Code and

objected to pursuant to section 502, is the time of the ruling on the objection.

           409.       Moreover, the plain language of section 502(e) dictates that contingent

reimbursement, contribution, or indemnity claims should be disallowed precisely because they

are contingent, thereby enabling distributions to unsecured creditors without the necessity of

maintaining a reserve for these types of contingent claims.

           410.       Claim No. 182 is for reimbursement or contribution under a guaranty and is

contingent. Essar Projects-India is co-liable for the underlying claim. As such, Claim No. 182

should be disallowed pursuant to section 502(e)(1)(B) of the Bankruptcy Code.

           411.       Further, the claim underlying Claim No. 182 has not been paid in full and should

be disallowed under section 509 of the Bankruptcy Code.

           412.       Claim No. 181 and Claim No. 182 are unenforceable against the Debtor based on

the causes of action pleaded above pursuant to section 502(b)(1) of the Bankruptcy Code,

including because Essar Projects-India materially failed to perform at least three of its main

functions under the 2010 Essar Projects-India/ESML Supply and Engineering Contract: (1) Essar

Projects-India failed to provide steel fabricated properly to construct the Project, (2) Essar

Projects-India failed to provide all of the equipment it was obligated to procure for the Project,

and (3) Essar Projects-India failed to complete all required engineering services.

           413.       No money is owed to Essar Projects-India on account of its contract with the

Debtor or otherwise. No basis exists in law or equity to allow any claim of Essar Projects-India


                                                       93
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS            Doc 119-1        Filed 07/03/19   Page 95 of 107




against the Debtor.

 TWENTIETH-SIXTH CLAIM FOR RELIEF
                            TWENTIETH-SEVENTH CLAIM FOR RELIEF

                                (Disallowance and Reclassification of Claim No. 183)
                                              (Against Essar Projects)
                                        [11 U.S.C. §§ 502(b) and (d) and 507]

           414.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 429413 of this Complaint with the same force and effect as though fully set forth

herein.

           415.       Plaintiff objects to the allowance of Claim No. 183 in its entirety.

           416.       Plaintiff adopts and incorporates by reference the objections to allowance of

Claim No. 183 in the Claim Objection.

           417.       Essar Projects is an entity from which property is recoverable under section 550

of the Bankruptcy Code.

           418.       Essar Projects is a transferee of certain Six Year Fraudulent Transfers avoidable

under section 544 of the Bankruptcy Code.

           419.       Essar Projects is a transferee of certain Two Year Fraudulent Transfers avoidable

under section 548 of the Bankruptcy Code.

           420.       Essar Projects is a transferee of certain Preferential Transfers avoidable under

section 547 of the Bankruptcy Code.

           421.       Essar Projects has not repaid the amount of the Six Year Fraudulent Transfers,

Two Year Fraudulent Transfers, or Preferential Transfers, or turned over such property to the

Debtors, for which Essar Projects is liable under section 550 of the Bankruptcy Code.

           422.       Pursuant to section 502(d) of the Bankruptcy Code, any and all claims of Essar

Projects, including those asserted in Claim No. 183, against the Debtors must be disallowed until


                                                          94
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1         Filed 07/03/19   Page 96 of 107




such time that Essar Projects pays to Plaintiff an amount equal to the aggregate amount of the

Six Year Fraudulent Transfers, Two Year Fraudulent Transfers, and Preferential Transfers

received by Essar Projects, plus interest thereon and costs.

           423.       Claim No. 183 includes interest and other charges.

           424.       Essar Projects failed to attach a statement itemizing prepetition interest, fees,

expenses, or other charges as required by Bankruptcy Rule 3001(c)(2)(A).

           425.       Any interest, fees, expenses, or other charges included in Claim No. 183 must be

disallowed for failure to provide an itemized statement.

           426.       To the extent that any of the aforementioned interest is unmatured interest, such

interest must be disallowed pursuant to section 502(b)(2) of the Bankruptcy Code.

           427.       Essar Projects filed $1,374,185 of Claim No. 183 as a priority claim under section

507(a)(4), (5), and (8) of the Bankruptcy Code. To the extent allowed, this portion of Claim No.

183 should be reclassified as a non-priority claim as there are no grounds for any of Claim No.

183 to be classified as a priority claim.

           428.       Section 507(a)(4) and (5) of the Bankruptcy Code provides priority status for

(1) wages, salaries, or commissions and (2) contributions to an employee benefit plan,

respectively, earned within 180 days of the Petition Date. Priority status is capped at $12,850 for

claims under both these subsections. On information and belief, Essar Projects is not an

employee of the Debtors and is not the beneficiary of an employee benefit plan provided by the

Debtors. Even if Essar Projects were eligible to file a priority claim under section 507(a)(4) and

(5) of the Bankruptcy Code, the $1,374,185 priority claim far exceeds the $12,850 cap.

           429.       Section 507(a)(8) of the Bankruptcy Code provides priority status for certain

taxes levied by governmental units. Upon information and belief, Essar Projects is not a


                                                         95
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 97 of 107




governmental unit and therefore cannot avail itself of the priority classification under section

507(a)(8) of the Bankruptcy Code.

           430.       Claim No. 183 is unenforceable against the Debtor based on the causes of action

pleaded above pursuant to section 502(b)(1) of the Bankruptcy Code.

           431.       No money is owed to Essar Projects on account of its contract with the Debtor or

otherwise. No basis exists in law or equity to allow any claim of Essar Projects against the

Debtor.

TWENTIETH-SEVENTH CLAIM FOR RELIEF
                            TWENTIETH-EIGHTH CLAIM FOR RELIEF

                                      (Disallowance of Claim No. 184)
                                    (Against Essar Project Management)
                                        [11 U.S.C. § 502(b) and (d)]

           432.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 447431 of this Complaint with the same force and effect as though fully set forth

herein.

           433.       Plaintiff objects to the allowance of Claim No. 184 in its entirety.

           434.       Plaintiff adopts and incorporates by reference the objections to allowance of

Claim No. 184 in the Claim Objection.

           435.       Essar Projects Management is an entity from which property is recoverable under

section 550 of the Bankruptcy Code.

           436.       Essar Projects Management is a transferee of certain Six Year Fraudulent

Transfers avoidable under section 544 of the Bankruptcy Code.

           437.       Essar Projects Management is a transferee of certain Two Year Fraudulent

Transfers avoidable under section 548 of the Bankruptcy Code.

           438.       Essar Projects Management has not repaid the amount of the Six Year Fraudulent


                                                        96
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS         Doc 119-1        Filed 07/03/19   Page 98 of 107




Transfers, or Two Year Fraudulent Transfers, or turned over such property to the Debtors, for

which Essar Projects Management is liable under section 550 of the Bankruptcy Code.

           439.       Pursuant to section 502(d) of the Bankruptcy Code, any and all claims of Essar

Projects Management, including those asserted in Claim No. 184, against the Debtors must be

disallowed until such time that Essar Projects Management pays to Plaintiff an amount equal to

the aggregate amount of the Six Year Fraudulent Transfers, and Two Year Fraudulent Transfers

received by Essar Projects Management, plus interest thereon and costs.

           440.       Claim No. 184 includes interest and other charges.

           441.       Essar Projects Management failed to attach a statement itemizing prepetition

interest, fees, expenses, or other charges as required by Bankruptcy Rule 3001(c)(2)(A).

           442.       Any interest, fees, expenses, or other charges included in Claim No. 184 must be

disallowed for failure to provide an itemized statement.

           443.       To the extent that any of the aforementioned interest is unmatured interest, such

interest must be disallowed pursuant to section 502(b)(2) of the Bankruptcy Code.

           444.       Claim No. 184 is unenforceable against the Debtor based on the causes of action

pleaded above pursuant to section 502(b)(1) of the Bankruptcy Code.

           445.       No money is owed to Essar Project Management on account of its contract with

the Debtor or otherwise. No basis exists in law or equity to allow any claim of Essar Project

Management against the Debtor.

   TWENTIETH-EIGHTH CLAIM FOR RELIEF
                               TWENTIETH-NINTH CLAIM FOR RELIEF

                                      (Disallowance of Claim No. 185)
                                    (Against Essar Projects-Middle East)
                                        [11 U.S.C. § 502(b) and (d)]

           446.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs


                                                       97
AMERICAS 95090466 v1100122436
                 Case 17-50001-BLS          Doc 119-1        Filed 07/03/19   Page 99 of 107




1 through 461445 of this Complaint with the same force and effect as though fully set forth

herein.

           447.       Plaintiff objects to the allowance of Claim No. 185 in its entirety.

           448.       Plaintiff adopts and incorporates by reference the objections to allowance of

Claim No. 185 in the Claim Objection.

           449.       Essar Projects-Middle East is an entity from which property is recoverable under

section 550 of the Bankruptcy Code.

           450.       Upon information and belief, Essar Projects-Middle East is a transferee of certain

Six Year Fraudulent Transfers avoidable under section 544 of the Bankruptcy Code.

           451.       Essar Projects-Middle East is a transferee of certain Two Year Fraudulent

Transfers avoidable under section 548 of the Bankruptcy Code.

           452.       Essar Projects-Middle East has not repaid the amount of the Six Year Fraudulent

Transfers, or Two Year Fraudulent Transfers, or turned over such property to the Debtors, for

which Essar Projects-Middle East is liable under section 550 of the Bankruptcy Code.

           453.       Pursuant to section 502(d) of the Bankruptcy Code, any and all claims of Essar

Projects-Middle East, including those asserted in Claim No. 185, against the Debtors must be

disallowed until such time that Essar Projects-Middle East pays to Plaintiff an amount equal to

the aggregate amount of the Six Year Fraudulent Transfers, and Two Year Fraudulent Transfers

received by Essar Projects-Middle East, plus interest thereon and costs.

           454.       Claim No. 185 includes interest or other charges.

           455.       Essar Projects-Middle East failed to attach a statement itemizing prepetition

interest, fees, expenses, or other charges as required by Bankruptcy Rule 3001(c)(2)(A).

           456.       Any interest, fees, expenses, or other charges included in Claim No. 185 must be


                                                        98
AMERICAS 95090466 v1100122436
               Case 17-50001-BLS           Doc 119-1     Filed 07/03/19     Page 100 of 107




disallowed for failure to provide an itemized statement.

           457.       To the extent that any of the aforementioned interest is unmatured interest, such

interest must be disallowed pursuant to section 502(b)(2) of the Bankruptcy Code.

           458.       Essar Projects-Middle East filed $56,028 of Claim No. 185 as a priority claim

under section 507(a)(4) of the Bankruptcy Code. Section 507(a)(4) of the Bankruptcy Code

provides priority status for wages, salaries, or commissions earned within 180 days of the

Petition Date. Priority status is capped at $12,850 for claims under this subsection. On

information and belief, Essar Projects-Middle East is not an employee of the Debtors. Even if

Essar Projects-Middle East were eligible to file a priority claim under section 507(a)(4) of the

Bankruptcy Code, the $56,028 priority claim far exceeds the $12,850 cap. To the extent

allowed, this portion of Claim No. 185 should be reclassified as a non-priority claim as there are

no grounds for any of Claim No. 185 to be classified as a priority claim.

           459.       Claim No. 185 is unenforceable against the Debtor based on the causes of action

pleaded above pursuant to section 502(b)(1) of the Bankruptcy Code.

           460.       No money is owed to Essar Projects-Middle East on account of its contract with

the Debtor or otherwise. No basis exists in law or equity to allow any claim of Essar Projects-

Middle East against the Debtor.

            TWENTIETH-NINTH CLAIM FOR RELIEF
                                       THIRTIETH CLAIM FOR RELIEF

                                      (Disallowance of Claim No. 186)
                                           (Against Essar Global)
                                 [11 U.S.C. §§ 502(b), (d), and (e) and 509]

           461.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 476460 of this Complaint with the same force and effect as though fully set forth

herein.


                                                       99
AMERICAS 95090466 v1100122436
               Case 17-50001-BLS           Doc 119-1      Filed 07/03/19     Page 101 of 107




           462.       Plaintiff objects to the allowance of Claim No. 186 in its entirety.

           463.       Plaintiff adopts and incorporates by reference the objections to allowance of

Claim No. 186 in the Claim Objection.

           464.       Essar Global is an entity from which property is recoverable under section 550 of

the Bankruptcy Code.

           465.       Essar Global is a transferee of certain Six Year Fraudulent Transfers avoidable

under section 544 of the Bankruptcy Code.

           466.       Essar Global is a transferee of certain Two Year Fraudulent Transfers avoidable

under section 548 of the Bankruptcy Code.

           467.       Essar Global is a transferee of certain Preferential Transfers avoidable under

section 547 of the Bankruptcy Code.

           468.       Essar Global has not repaid the amount of the Six Year Fraudulent Transfers,

Two Year Fraudulent Transfers, or Preferential Transfers, or turned over such property to the

Debtors, for which Essar Global is liable under section 550 of the Bankruptcy Code.

           469.       Pursuant to section 502(d) of the Bankruptcy Code, any and all claims of Essar

Global, including those asserted in Claim No. 186, against the Debtors must be disallowed until

such time that Essar Global pays to Plaintiff an amount equal to the aggregate amount of the Six

Year Fraudulent Transfers, Two Year Fraudulent Transfers, and Preferential Transfers received

by Essar Global, plus interest thereon and costs.

           470.       Claim No. 186 must be disallowed under section 502(e)(1) of the Bankruptcy

Code. Section 502(e)(1)(B) of the Bankruptcy Code states that a claim for reimbursement will

be disallowed if the claim is contingent at the time of allowance or disallowance, specifically:

                      the court shall disallow any claim for reimbursement or
                      contribution of an entity that is liable with the debtor on or has
                      secured the claim of a creditor, to the extent that . . . (B) such
                                                        100
AMERICAS 95090466 v1100122436
               Case 17-50001-BLS          Doc 119-1      Filed 07/03/19    Page 102 of 107




                      claim for reimbursement or contribution is contingent as of the
                      time of allowance or disallowance of such claim for
                      reimbursement or contribution.

11 U.S.C. § 502(e)(1)(B). The legislative history to section 502(e)(1)(B) explains:

                      [Section 502(e)(1)(B)] requires disallowance of the claim for
                      reimbursement or contribution of a co-debtor, surety or guarantor
                      of an obligation of the debtor, unless the claim of the creditor on
                      such obligation has been paid in full. The provision prevents
                      competition between a creditor and his guarantor for the limited
                      proceeds in the estate.

H.R. Rep. No. 595, 95th Cong., 1st Sess. 354 (1977), reprinted in 1978 U.S.C.C.A.N. 5963; Sen.

Rep. No. 989, 95th Cong. 2d Sess. 65 (1978), reprinted in 1978 U.S.C.C.A.N. 5851. In other

words, section 502(e)(1)(B) applies to contingent claims held by a co-debtor, surety, or

guarantor but not to those creditors with a direct contingent claim against the estate. To the

extent that a co-debtor has paid the underlying claim, the contingent claim becomes fixed and

allowable.

           471.       A claim will be disallowed where the following three elements are met: (1) the

claim is for reimbursement or contribution; (2) the claimant is liable with the debtor on the

claim; and (3) the claim is contingent at the time of its allowance or disallowance. The time of

allowance or disallowance of a claim filed pursuant to section 501 of the Bankruptcy Code and

objected to pursuant to section 502, is the time of the ruling on the objection.

           472.       Moreover, the plain language of section 502(e) dictates that contingent

reimbursement, contribution, or indemnity claims should be disallowed precisely because they

are contingent, thereby enabling distributions to unsecured creditors without the necessity of

maintaining a reserve for these types of contingent claims.

           473.       Claim No. 186 is for reimbursement or contribution under a guaranty and is

contingent. Essar Global is co-liable for the underlying claim. As such, Claim No. 186 should

                                                       101
AMERICAS 95090466 v1100122436
               Case 17-50001-BLS           Doc 119-1     Filed 07/03/19     Page 103 of 107




be disallowed pursuant to section 502(e)(1)(B).

           474.       Further, the claim underlying Claim No. 186 has not been paid in full and should

be disallowed under section 509 of the Bankruptcy Code.

           475.       Claim No. 186 is unenforceable against the Debtor based on the causes of action

pleaded above pursuant to section 502(b)(1) of the Bankruptcy Code.

           476.       No money is owed to Essar Global. No basis exists in law or equity to allow any

claim of Essar Global against the Debtor.

           THIRTIETH CLAIM FOR RELIEF
                                  THIRTIETH-FIRST CLAIM FOR RELIEF

                                 (Equitable Subordination)
  (Against Essar Constructions; Essar Projects-US; Essar Projects-India; Essar Projects;
  Essar Global; Essar Project Management; Essar Projects-Middle East; Does 1-1000500)
                              [11 U.S.C. §§ 510(c) and 105(a)]
           477.       Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

1 through 492476 of this Complaint with the same force and effect as though fully set forth

herein.

           478.       The Defendants engaged in inequitable conduct, including conduct described in

this Complaint, which has resulted in injury to the creditors or conferring of an unfair advantage

on the Defendants. This inequitable conduct has resulted in harm to the Plaintiff and to its entire

creditor body, in that creditors have been misled as to the true financial condition of Plaintiff,

have been induced to extend credit and/or provide services without knowledge of the actual facts

regarding Plaintiffs’ financial condition, and are less likely to recover the full amounts due to

them because of the Defendants’ conduct.

           479.       Under principles of equitable subordination, all claims asserted against the

Debtors by, on behalf of, or for the benefit of the Defendants or their affiliated entities, to the

extent that such claims are not disallowed under the Claims for Relief above, they should be


                                                        102
AMERICAS 95090466 v1100122436
                Case 17-50001-BLS          Doc 119-1     Filed 07/03/19     Page 104 of 107




subordinated for purposes of distribution, pursuant to sections 510(c)(1) and 105(a) of the

Bankruptcy Code.

           480.       The Bankruptcy Court should exercise the full extent of its equitable powers to

ensure that claims, payments, or benefits, of whatever kind or nature, which are asserted or

sought by the Defendants or their affiliates, directly or indirectly, against the Debtors are

subordinated pursuant to sections 510(c)(1) and 105(a) of the Bankruptcy Code. No funds which

would otherwise be paid to general unsecured creditors should be paid to any of the Defendants

or their affiliates. Accordingly, claims by any of the Defendants or their affiliates against the

Debtors should be subordinated.

           481.       Because of the close relationships, common ownership and control, common

decision-making, joint roles in the transactions and conduct at issue, overlapping director,

officer, and employee relationships and functions, and fungible nature of the Defendants’

finances among affiliated entities, the claims of all entities so affiliated with any Defendant

which engaged in inequitable conduct should be subordinated for purposes of distribution

pursuant to sections 510(c)(1) and 105(a) of the Bankruptcy Code.

           482.       Equitable subordination as requested herein is consistent with the provisions and

purposes of the Bankruptcy Code.

                                           PRAYER FOR RELIEF

           WHEREFORE, Plaintiff ESML prays for relief and judgment against Defendants as

follows:

           A.         Enter judgment in favor of the Plaintiff and against the Defendants in this action

on each claim;

           B.         Award general and compensatory damages in favor of the Plaintiff on all claims


                                                        103
AMERICAS 95090466 v1100122436
                Case 17-50001-BLS          Doc 119-1      Filed 07/03/19     Page 105 of 107




against the Defendants to those claims, jointly and severally, for all damages sustained by

ESML, in an amount to be proven at trial, plus prejudgment interest;

           C.         Avoid and set aside the fraudulent transfers identified in the Fourteenth through

Eighteenth Claims for Relief;

           D.         Avoid and set aside the preferential transfers identified in the Nineteenth Claim

for Relief;

           E.         Direct each respective direct, immediate and mediate transferee of the fraudulent

transfers and preferential transfers identified in the Fourteenth through Nineteenth Claims for

Relief to deliver to the Plaintiff the property transferred or pay the value of such property, plus

prejudgment interest;

           F.         Award all appropriate equitable remedies, including specific performance and

restitution, as allowed by law, in favor of the Plaintiff on all claims against the Defendants to

each claim, jointly and severally, in an amount to be determined at trial, plus prejudgment

interest;

           G.         Award punitive damages and prejudgment interest in favor of the Plaintiff as

allowed by law;

           H.         Disallow Claim No. 179, Claim No. 180, Claim No. 181, Claim No. 182, Claim

No. 183, Claim No. 184, Claim No. 185, and Claim No. 186 in their entirety.

           I.         Award Plaintiff its attorneys’ fees, costs, and other expenses incurred in this

action, as allowed by law; and

           J.          Grant Plaintiff such other and further relief as the Bankruptcy Court considers

appropriate.

Dated: July ____3, 20182019                    PACHULSKI STANG ZIEHL & JONES LLP

                                               /s/ DRAFT
                                                        104
AMERICAS 95090466 v1100122436
               Case 17-50001-BLS   Doc 119-1    Filed 07/03/19   Page 106 of 107




                                     Laura Davis Jones (No. 2436)
                                     919 N. Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19801
                                     Telephone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     E-mail: ljones@pszjlaw.com

                                     -and-

                                     WHITE & CASE LLP
                                     Thomas E Lauria (admitted pro hac vice)
                                     Southeast Financial Center
                                     200 South Biscayne Boulevard, Suite 4900
                                     Miami, Florida 33131-2352
                                     Telephone: (305) 371-2700
                                     Facsimile: (305) 385-5744
                                     Email: tlauria@whitecase.com

                                     Glenn M. Kurtz (admitted pro hac vice)
                                     1155 Avenue of the Americas
                                     New York, New York 10036-2787
                                     Telephone: (212) 819-8200
                                     Facsimile: (212) 354-8113
                                     Email: gkurtz@whitecase.com
                                     Craig H. Averch (admitted pro hac vice)
                                     Ronald K. Gorsich (admitted pro hac vice)
                                     555 South Flower Street, Suite 2700
                                     Los Angeles, California 90071-2433
                                     Telephone: (213) 620-7700
                                     Facsimile:    (213) 452-2329
                                     Email: caverch@whitecase.com
                                     Email: rgorsich@whitecase.com

                                     Counsel to Brad Scher, SC Litigation Trustee




                                               105
AMERICAS 95090466 v1100122436
  Case 17-50001-BLS    Doc 119-1   Filed 07/03/19   Page 107 of 107




                            Summary report:
    Litéra® Change-Pro TDC 10.1.0.700 Document comparison done on
                           7/2/2019 5:43:23 PM
Style name: 2 W&C Standard Set
Intelligent Table Comparison: Active
Original DMS: iw://AMERICAS_DMS/AMERICAS/95090466/1
Modified DMS: iw://AMERICAS_DMS/AMERICAS/100122436/6
Changes:
Add                                                   445
Delete                                                446
Move From                                             1
Move To                                               1
Table Insert                                          3
Table Delete                                          3
Table moves to                                        0
Table moves from                                      0
Embedded Graphics (Visio, ChemDraw, Images etc.)      0
Embedded Excel                                        0
Format changes                                        0
Total Changes:                                        899
